MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su Registro de Escrituras Públicas, una de Contrato de
Garantías y Medidas de Promoción a la Inversión que celebran de una parte el Estado
Peruano, debidamente representado por el Ministro de Energía y Minas, señor Daniel
Hokama Tokashiki, autorizado por Decreto Supremo N* 04-94-EM, de fecha 03 de
febrero de 1994, a quien en adelante se le denominará “El Estado”; y, de la otra parte,
la Compañía Minera Antamina S.A., titular de actividad Minera, con Registro Unico
de Contribuyente N” 33026242, sociedad existente y constituida de acuerdo con las
leyes de la República del Perú, inscrita en el Asiento 1, Ficha N* 040345 del Libro de
Sociedades Contractuales y Otras Personas Jurídicas del Registro Público de Minería,
domiciliada en Avenida La Floresta N* 497, Piso 4*, Edificio Parque Las Lomas,
distrito de San Borja, ciudad de Lima, y, para efectos del presente contrato en la
misma dirección; a quien en adelante se le denominará “El Titular”, debidamente
representada por el señor Augusto Baertl Montori, según poder que usted señor
notario se servirá insertar; y con la intervención del Banco Central de Reserva del
Perú, para el exclusivo fin de la sub-cláusula 9.2, debidamente representado por el
señor Javier de la Rocha Marie y/o el señor Carlos Ballón Avalos, según comprobante
que también se servirá insertar, al que en adelante se le denominará “Banco Central”,
en los términos y condiciones siguientes:

CLAUSULA PRIMERA: ANTECEDENTES

1.1. Por Oficio de fecha 19 de agosto de 1998, el Titular invocando lo dispuesto
en el artículo 82” del Texto Unico Ordenado de la Ley General de Minería, Decreto
Supremo N* 014-92-EM, el que en adelante se denominará “Texto Unico Ordenado”,
presentó ante el Ministerio de Energia y Minas la solicitud correspondiente para que
mediante contrato sc le garantice los beneficios contenidos en los artículos 72%, 80% y
84* del mismo cuerpo legal, en relación a la puesta en explotación de sus concesiones
constituidas sobre la unidad económica-administrativa “Antamina” y otras
concesiones mineras todas las cuales se detallan en el Anexo 1, en adelante “Proyecto
Minero Antamina”.

1.2 En atención a lo dispuesto por el artículo 85% del Texto Unico Ordenado, el
Titular adjuntó a su solicitud el estudio de factibilidad técnico-cconómico
correspondiente.

1.3 El objetivo del estudio de factibilidad presentado por Compañía Minera
Antamina S.A., es ejecutar el “Proyecto Minero Antamina”, para explotar el
yacimiento minero Antamina, ubicado en el distrito de San Marcos, provincia de
Huari, en el departamento de Ancash, que consistirá en una mina a tajo abierto e
instalaciones de procesamiento por flotación, con una capacidad instalada de 70,000
TM/día, y una producción aproximada de un millón de tm anuales de concentrados de
cobre, zinc, molibdeno y bismuto/plomo. Asímismo, el proyecto considera las

MINISTERIO DE ENERGIA Y MINAS

adquisiciones y la construcción de facilidades y servicios, tanto en el área de mina
como fuera de ella, que incluyen entre otros: suministro de energía, equipos de mina y
planta, sistema de manejo y almacenamiento de relaves, transporte, almacenamiento y
embarque de concentrados, captación, almacenamiento y distribución de agua
industrial y doméstica, plantas de tratamiento de efluentes e instalaciones auxiliares
para las operaciones mineras que incluirán oficinas, laboratorios, almacenes, talleres
de mantenimiento y campamentos para el personal, construcción de carreteras y de un
puerto con instalaciones de almacenamiento y carguío con una capacidad máxima de
1'800,000 tmh de concentrados por año.

El “Proyecto Minero Antamina” se detalla en la Figura 17-2, de la Sección 17 —
Plan de Ejecución-, Tomo 1 b del estudio de factibilidad.

CLAUSULA SEGUNDA: APROBACION DEL ESTUDIO DE FACTIBILIDAD
TECNICO-ECONOMICO

Con fecha 16 de setiembre de 1998, mediante Resolución Directoral N* 258-98-
EM/DGM, la Dirección General de Minería ha aprobado el estudio de factibilidad
técnico-económico, de acuerdo con lo establecido por el artículo $5" del Texto Unico
Ordenado,

CLAUSULA TERCERA: DE LOS DERECHOS MINEROS
Conforme a lo expresado en 1.1 el “Proyecto Minero Antamina” se circunscribe a
la Unidad Económico-Administrativa “Antamina” constituida por las concesiones

relacionadas en el Anexo L, con las áreas correspondientes.

Lo previsto en el párrafo que antecede no impide que el Titular incorpore otros
derechos mineros al “Proyecto Minero Antamina” previa aprobación de la Dirección

) General de Mineria.

CLAUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE
EJECUCION

4.1 El Plan de Inversiones incluido en el estudio de factibilidad referido en el
articulo 85? del Texto Unico Ordenado, comprende en detalle las obras, labores y
adquisiciones necesarias para la puesta en marcha o inicio de la operación efectiva del
“Proyecto Minero Antamina”: y, precisa además, el volumen aproximado de
producción a obtenerse.

Este Plan de Inversiones, debidamente aprobado por la Dirección General de
Minería para los efectos de la suscripción de este instrumento, forma parte integrante
del mismo como Anexo IL.

15)

MINISTERIO DE ENERGIA Y MINAS

4.2 El plazo total de ejecución del Plan de Inversiones es de 45 meses que
vencerá el 16 de junio del 2002.

Si algún cambio se requiriera hacer, podrá procederse respecto de las obras y
labores pendientes de ejecutar; siempre que no se afecte el objeto final del Plan de
Inversiones; y, siempre también que el Titular presente previamente a la Dirección
General de Minería la solicitud de aprobación de tales modificaciones y/o
ampliaciones y, sin perjuicio también, de la aprobación por parte de dicha Dirección
General para que las modificaciones y/o ampliaciones efectuadas queden convalidadas
y sean incluidas en el Plan de Inversiones.

a 4.3 Entre las principales obras y labores contenidas en el Plan de Inversiones
, figuran las siguientes:

4.3.1 Preparación del tajo abierto: trabajo que incluye la remoción de desmontes,
la preparación de caminos de acceso y acarreo de mineral y desmonte y los bancos de
explotación,

4.3.2 Facilidades de procesamiento del mineral para producir concentrados
separados de cobre, zinc, molibdeno y plomo/bismuto, usando flotación diferencial.

4.3.3 Sistema de manejo de relaves para almacenar 510 millones de toneladas de
relaves.

4.3.4 Nueva línea de transmisión de energía a 220 KV, de 57.8 KM para
suministrar energía eléctrica al sitio mina, y nueva línea de transmisión de energía a 66
KV de 5.5 KM para suministrar 3 MW al nuevo puerto.

4.3.5 Mejoras de carreteras existentes y construcción de 71 KM de carreteras
nuevas.

4.3.6 Terminal marítimo con facilidades de recepción de concentrados, y
almacenamiento, para cargar barcos de hasta 50,000 DWT en lotes de 10,000 a 47,000
tm con una capacidad instalada máxima de 1.8 millones de tmh de concentrados por
año.

4.3.7 Facilidades de campamento para acomodar hasta 1,000 personas.

4.4 Con la ejecución del Plan de Inversiones, el Titular espera obtener durante el
periodo del contrato una capacidad instalada de 70,000 toneladas métricas por día de
mineral, que permitan alcanzar una producción aproximada de 1"000,000 de toneladas
métricas por año de concentrados de cobre, zinc, con molibdeno y plomo/bismuto
como subproductos, con un contenido fino de 600 mm de lbs, de cobre, 360 mm de
lbs. de zine y cantidades menores de molibdeno, plomo y bismuto.
MINISTERIO DE ENERGIA Y MINAS

CLAUSULA QUINTA: DEL MONTO DE LA INVERSION DEL PROYECTO
MINERO ANTAMINA Y DE su
FINANCIAMIENTO

5.1 La ejecución del Plan de Inversiones contemplado en el estudio de
factibilidad del “Proyecto Minero Antamina”, requiere de una inversión total
aproximada de US$ 2,032'928,000.00 (Dos Mil Treintidós Millones Novecientos
Veintiocho Mil y 00/100 Dólares de Estados Unidos de América), de los cuales
Compañía Minera Antamina S.A, declara haber invertido US$ 103'937.000.00
(Ciento Tres Millones Novecientos Treintisiete Mil y 00/100 Dólares de Estados
Unidos de América), hasta el 31 de agosto de 1998, que incluyen la suma de US$
35"161,000.00 ( Treinticinco Millones Ciento Sesentiún Mil y 00/100 Dólares de
Estados Unidos de América), invertidos en la construcción del Proyecto desde el 17 de
Enero de 1998'hasta el 31 de Agosto de 1998, El estudio de factibilidad presentado
por Compañía Minera Antamina S.A., propone invertir en la construcción del
“Proyecto Minero Antamina” un monto adicional de US$ 1,928'991,000.00 (Un Mil
Novecientos Veintiocho Millones Novecientos Noventiún Mil y 00/100 Dólares de
Estados Unidos de América), en el plazo de 45 meses contados a partir del 16 de
Setiembre de 1998 hasta el 16 de Junio del año 2002, cifra esta última que incluye:

- US$ 600'000,000.00 (Seiscientos Millones y 00/100 Dólares de Estados
Unidos de América) que representa el aporte propio del Titular.

- US$ 334"000,000,00 (Trescientos Treinticuatro Millones y 00/100 Dólares de
Estados Unidos de América) correspondientes a los intereses y gastos financieros y
legales que generen o deriven de los préstamos durante el período de construcción; y,

- US$ 994'991.000.00 (Novecientos Noventicuatro Millones Novecientos
Noventiún Mil y 00/100 Dólares de Estados Unidos de América) aproximadamente
que representa el principal del monto financiado o por financiar mediante préstamos.

5.2 El monto definitivo de la inversión se fijará a la terminación de las obras, de
conformidad con lo dispuesto en el artículo 30? del Reglamento del Título Noveno del
Texto Unico Ordenado. aprobado por Decreto Supremo N” 024-93-EM, que en
adelante se denominará “El Reglamento”.

CLAUSULA SEXTA: DE LA ENTRADA EN PRODUCCION (OPERACION)

6.1 Se entiende como fecha de entrada en producción, el nonagésimo día de
operación continua del “Proyecto Minero Antamina” al 80% del ritmo previsto en 4.4.

6.2 La fecha de entrada en producción, para que sea fijada como tal, deberá
ponerse en conocimiento de la Dirección General de Minería, mediante Declaración
Jurada del Titular, dentro de los 90 días calendario siguientes a dicha fecha.

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA SETIMA: DE LA TERMINACION DEL PLAN DE
INVERSIONES

7.1 Dentro de los 90 días de terminada la ejecución del Plan de Inversiones del
“Proyecto Minero Antamina” el Titular presentará a la Dirección General de Minería:

7.1.1 Declaración Jurada relativa a la ejecución del mismo, detallando las obras y
adquisiciones realizadas así como el monto definitivo financiado con endeudamiento y
con capital propio.

7.1.2 Estados financieros a la fecha de la conclusión del proyecto, con anexos,
notas demostrativas de las inversiones y adquisiciones realizadas y de su financiación,
respaldados por informes de auditores independientes.

7.1.3 Igualmente, deberá el Titular poner a disposición de la Dirección General
de Minería, en el lugar donde lleve su contabilidad, toda la documentación que pudiera
ser necesaria para comprobar la veracidad de la información contenida en la
Declaración.

7.2 La Dirección General de Minería, dentro de los 120 días de presentada y
puesta a su disposición la documentación prevista en 7.1.1, 7.1.2 y 7.1.3 podrá
formular observaciones referidas únicamente a la inclusión de inversiones y gastos no
previstos en el Plan de Inversiones o en sus modificaciones debidamente aprobadas o
referidas a errores numéricos; observaciones que además deberán ser fundamentadas.
Si asi procediera, el Titular tendrá un plazo de treinta días para absolver las
observaciones, vencido el cual, se abrirá el procedimiento a prueba por treinta días
adicionales, vencido el cual la Dirección General de Minería, resolverá dentro de los
sesenta días siguientes.

Bajo responsabilidad del Director General, de no levantarse las observaciones en
el plazo indicado quedarán automáticamente suspendidos los beneficios del presente
contrato. De continuar esta omisión por sesenta días adicionales, el contrato quedará
resuelto.

CLAUSULA OCTAVA: DEL PLAZO DE LAS GARANTIAS
CONTRACTUALES

S.1 El plazo de las garantías pactadas en el presente contrato se extenderá por
quince años, contados a partir del ejercicio en que se acredite la inversión realizada y
ésta sea aprobada por la Dirección General de Minería.

8.2 A solicitud del Titular, el cómputo del plazo de las garantías podrá iniciarse
el 1* de enero del ejercicio siguiente al indicado en 8.1. La solicitud correspondiente
deberá presentarse a más tardar el 31 de mayo del año 2002.

MINISTERIO DE ENERGIA Y MINAS
8.3 De igual manera, a solicitud del Titular, podrá adelantarse el régimen de

garantías pactado en el presente contrato a la etapa de inversión, con un máximo de
ocho (8) ejercicios consecutivos, plazo que se deducirá del acordado en 8.1.

La solicitud correspondiente deberá presentarse ante la Dirección General de
Mineria a más tardar el 31 de mayo del año 2002.

8.4 En cualquier caso el plazo se entenderá por ejercicios gravables completos y

consecutivos. Los efectos de la garantía contractual regirán según lo dispuesto por los

artículos 33" y 34* del Reglamento, según sea el caso,
CLAUSULA NOVENA: DE LAS GARANTIAS CONTRACTUALES

Por la presente el Estado garantiza al Titular, de conformidad con los artículos
72%, 80” y 84* del Texto Unico Ordenado y los artículos 14, 15%, 16%, 17% y 22% del

y EEN Reglamento y, por el plazo precisado en 8.1 y sin perjuicio de lo indicado en 8.2 y 8.3,
(SS General E, lo siguiente:
9.1 Que la comercialización de sus productos será libre conforme prescribe el
inciso d) del artículo 80? del Texto Unico Ordenado, es decir, el Estado garantiza la
libre disponibilidad en la exportación y venta interna por el Titular de sus productos
minerales, no pudiendo aplicar medidas que puedan:

9.1.1 Limitar la facultad del Titular de vender a cualquier destino.

9.1.2 Suspender o postergar dichas ventas internas y/o exportaciones.

9.1.3 Imponer la venta en cualquier mercado, sea local o del exterior.
9.1.4 Imponer el pago de dichos productos a base de trueques o en monedas no

válidas para pagos internacionales.
9.2 Interviene el Banco Central, en representación del Estado, conforme a lo
previsto en los articulos 72% y 80” del Texto Unico Ordenado, para otorgar las
siguientes garantías en favor del Titular, durante el plazo de los beneficios y garantías:

a) Libre disposición en el país y en el exterior de las divisas generadas por sus
exportaciones, objeto del contrato, de acuerdo a las normas vigentes a la fecha de

suscripción del presente contrato.
b) Libre convertibilidad a moneda extranjera de la moneda nacional generada por

la venta en el país de su producción minera objeto del contrato. De acuerdo a ello, el
Titular de la actividad minera tendrá derecho a adquirir la moneda extranjera que
requiera para los pagos de bienes y servicios, adquisición de equipos, servicio de

MINISTERIO DE ENERGIA Y MINAS

* deuda, comisiones, utilidades, dividendos, pagos de regalías, repatriación de capitales,
honorarios y, en general, cualquier desembolso que requiera y que el Titular tenga

derecho a girar en moneda extranjera, de acuerdo a las normas vigentes a la fecha de
suscripción del presente contrato.

Para efectuar las operaciones de conversión, el Titular acudirá a las entidades del
Sistema Financiero establecidas en el país,

En caso de que el requerimiento de divisas a que se refiere el presente apartado no
pueda ser atendido total o parcialmente por las entidades mencionadas, el Banco
Central proporcionará al Titular la moneda extranjera, en la medida en que fuere
necesario.

Para el fin indicado, el Titular deberá dirigirse por escrito al Banco Central,
remitiéndole fotocopia de comunicaciones recibidas de no menos de tres entidades del
Sistema Financiero, en las que se le informe la imposibilidad de atender en todo o en
parte, sus requerimientos de divisas.

Las comunicaciones de las entidades del Sistema Financiero serán válidas por los
dos días útiles ulteriores a la fecha de su emisión.

Antes de las 11 a.m. del día útil siguiente al de la presentación de los documentos
precedentemente indicados, el Banco Central comunicará al Titular el tipo de cambio
que utilizará para la conversión demandada, el que regirá siempre que el Titular haga
entrega el mismo día del contravalor en moneda nacional.

Si, por cualquier circunstancia, la entrega del contravalor no fuese hecha por el
Titular en la oportunidad indicada, el Banco Central le comunicará al siguiente dia
útil, con la misma limitación horaria, cl tipo de cambio que regirá para la conversión,
de efectuársela ese mismo dia.

€) No discriminación en materia cambiaria en lo referente a las regulaciones que
emita el Banco Central y al tipo de cambio aplicable a las operaciones de conversión,
entendiéndose que deberá otorgarse el mejor tipo de cambio para operaciones de
Comercio Exterior, si existiera algún tipo de control o sistema de cambio diferencial.

9.2.1 De acuerdo con lo dispuesto en el último párrafo del artículo 15% del
Reglamento de la Ley General de Minería, el Titular proporcionará al Banco Central la
información estadística que éste le solicite.

9.2.2 El Titular tendrá derecho a acogerse total o parcialmente, cuando resulte
pertinente, a nuevos dispositivos legales en materia de cambio o a normas cambiarias
que se emita durante la vigencia del contrato, incluyendo los dispositivos y las normas
que traten aspectos cambiarios no contemplados en la presente sub-cláusula 9.2

MINISTERIO DE ENERGIA Y MINAS

siempre que tengan carácter general o sean de aplicación a la actividad minera.

El acogimiento a los nuevos dispositivos o normas no afectará la vigencia de la
garantía a que se refiere la presente sub-cláusula 9.2, como tampoco el ejercicio de las

garantías que conciernen a aspectos distintos a los contemplados en los nuevos
dispositivos o normas.

Queda convenido que, en cualquier momento, el Titular podrá retomar la garantía
que escogió no utilizar y que la circunstancia de obrar de esa manera no le generará
derechos u obligaciones por el período en que se acogió a esos nuevos dispositivos o
normas.

Se precisa igualmente que el retorno por el Titular a algunas de las garantías
objeto de la presente sub-cláusula 9,2 en nada afecta la garantía de que se trate o a las
demás garantías, ni genera para el Titular derechos u obligaciones adicionales.

La decisión del Titular de acogerse a los nuevos dispositivos o normas, así como
la de retomar la garantía que optó por no utilizar, deberán ser comunicadas por escrito
al Banco Central y sólo desde entonces surtirán efecto.

9.3 Que tendrá la facultad de ampliar la tasa global anual de depreciación sobre
sus activos fijos, hasta veinte (20) por ciento, fijada por la Dirección General de
Mineria.

La tasa podrá ser variada anualmente por el Titular, previa comunicación a la
Superintendencia Nacional de Administración Tributaria. Pero sin exceder el límite
señalado anteriormente, excepto en los casos en que la Ley del Impuesto a la Renta
autorice porcentajes globales mayores,

9.4 Que podrá llevar su contabilidad en dólares de los Estados Unidos de
América, de acuerdo con lo previsto en el artículo 16 del Reglamento.
Para el efecto, el Titular deberá observar lo siguiente:

9.4.1 Al cierre del ejercicio en que se celebre el contrato se practicarán dos
balances: uno en moneda nacional y el otro en dólares; determinándose todas las
obligaciones de tal ejercicio sobre el balance en nuevos soles.

El balance en moneda nacional deberá reflejar el ajuste integral por inflación a
que se refiere el Decreto Legislativo N* 797 y normas modificatorias.

9.4.2 La contabilidad se convertirá a dólares, a partir del ejercicio siguiente a
aquel en que se celebre el contrato; lo que se hará de conformidad con las normas
internacionales contables correspondientes, establecidas por el Comité Internacional
de Normas de Contabilidad, fijándose la conversión en dólares históricos, con

MINISTERIO DE ENERGIA Y MINAS

dictamen de una firma de auditores independientes, cuya designación será aprobada
previamente por la Dirección General de Minería a propuesta del Titular sin perjuicio
del cumplimiento de lo establecido en las disposiciones vigentes sobre la materia.

9.4.3 La cancelación de las obligaciones tributarias y el pago de las sanciones
relacionadas con el incumplimiento de obligaciones tributarias, se efectuará de
acuerdo a lo dispuesto en el numeral 4 del Artículo 87? del Código Tributario.

9,4.4 Si concluyera el plazo del presente contrato antes de que finalizara uno o
más periodos de cinco años de llevarse la contabilidad en dólares, el Titular en esta
eventualidad deberá, a partir del ejercicio inmediato siguiente, convertir la
contabilidad a moneda nacional empleando para el efecto las mismas normas y
autorizaciones referidas en 9.4.1,

9.4.5 Los ajustes contables que se produzcan como consecuencia de la
conversión a dólares y después de finalizado el contrato, a nuevos soles, no serán
computables para los efectos de la aplicación del Impuesto a la Renta.

9.4.6 El tipo de cambio de conversión en el caso de impuestos pagaderos en
nuevos soles, será el más favorable para el fisco.

9.4.7 Queda expresamente establecido que durante el período en que el Titular
esté sujeto a llevar su contabilidad en dólares, quedará excluido de las normas de
ajuste integral por inflación a que se refiere el Decreto Legislativo N* 797 y normas
modificatorias, y cualquier revaluación o revalorización voluntaria de sus activos no
tendrá efecto tributario alguno.

9.5 Que gozará de estabilidad tributaria en los términos establecidos en los
incisos a) y e) del artículo 80? del Texto Unico Ordenado y en el Reglamento, sin que
las modificaciones o nuevas normas que se dicten a partir del día siguiente de la fecha
de aprobación del estudio de factibilidad, la afecten en forma alguna.

Sin perjuicio de lo indicado en el párrafo anterior, la garantía de estabilidad
tributaria comprende además el siguiente régimen:

9.5.1 El Impuesto a la Renta, el procedimiento de determinación y las tasas del
mismo establecidos por las disposiciones vigentes a la fecha de aprobación del estudio
de factibilidad, aplicable al tiempo de y sobre el monto por distribuir de acuerdo con el
inciso b) del artículo 72” del Texto Unico Ordenado y el artículo 10” del Reglamento;
con las deducciones y condiciones establecidas en el inciso d) del artículo 72” del
Texto Unico Ordenado y en la forma dispuesta por el artículo 11” del Reglamento.

Asimismo, la estabilidad tributaria incluye el Impuesto a la Renta que asume el
Titular con arreglo a la facultad que concede el Artículo 47” del Decreto Legislativo

MINISTERIO DE ENERGIA Y MINAS

N” 774, siempre que cumpla con todas las condiciones siguientes:

a) Que cuente con la Resolución Suprema a que se refiere el Decreto Legislativo
N? 818, y norma ampliatoria y modificatorias;

b) Que se trate de operaciones de crédito pactadas antes del inicio de las
operaciones de explotación comercial referentes al objetivo principal del contrato,
definido en la PRIMERA CLAUSULA ADICIONAL;

c) Que grave el interés que, como obligado directo, abone el Titular a personas no
domiciliadas por operaciones de crédito; y,

d) Que en ningún caso el monto del crédito pactado exceda al monto de la
inversión efectuada dentro del período que corresponda.

9.5.2 La compensación y/o devolución tributaria, en la forma establecida por los
dispositivos vigentes a la fecha de aprobación del estudio de factibilidad.

9.5.3 Los derechos arancelarios de acuerdo con las»normas vigentes a la fecha de
aprobación del estudio de factibilidad.

9.5.4 Los tributos municipales se aplicarán de acuerdo con las normas vigentes a
la fecha de aprobación del estudio de factibilidad.

9.6 Que en el marco de estabilidad administrativa referido en el inciso a) del
artículo 72” del Texto Unico Ordenado, se comprende lo siguiente:

9.6.1 El derecho de vigencia de las concesiones mineras con la tasa de US$ 2.00
por hectárea por año, y el de la concesión de beneficio de 2.99 UIT hasta 5.000
TM/día y 2 UIT por cada 5,000 TM/día adicionales de capacidad instalada.

9.6.2 Las demás contenidas en el Texto Unico Ordenado y su Reglamento.

En consecuencia los mecanismos, tasas y dispositivos legales de aplicación a lo
establecido en las sub-cláusulas 9.5 y 9.6 son los siguientes:

Para 9.5.1: La Ley del Impuesto a la Renta aprobada por el Decreto Legislativo N*
774, el Capítulo Hi del Título Noveno de la Ley General de Minería, tal y como han
sido modificados a la fecha de aprobación del estudio de factibilidad, así como el
inciso €) del artículo 72? de la Ley General de Minería.

Para efectos del procedimiento de determinación del Impuesto a la Renta, en
cuanto a las deducciones a que se refiere el inciso b) del artículo 37" del Decreto
Legislativo N* 774, se consideran, entre otros tributos, a los siguientes: Ley N* 26969

O

MINISTERIO DE ENERGIA Y MINAS

referida al Impuesto Extraordinario de Solidaridad; Ley N” 26272 referida a la
Contribución al Servicio Nacional de Adiestramiento Técnico Industrial - SENATI;
Decreto Supremo N* 001-98-AG referido a la Tasa de Uso de Aguas Superficiales con
fines mineros; Decreto Supremo N* 007-88-SA referido a la Tasa por Vertimiento de
Residuos a Cursos de Agua; Decreto Supremo N* 013-97-AG relacionado con la Tasa
por Concepto de Extracción de Materiales; Decreto Supremo N* 002-88-DE/MGP,
Tasas de Capitanías; Decreto Supremo N* 006-94-TCC relacionada con las Tasas de
Telecomunicaciones.

En los casos en que el Titular deba pagar Impuesto a la Renta por no reinvertir
parte o el total de su utilidad al amparo de lo dispuesto en el inciso b) del artículo 72?
del Texto Unico Ordenado, le resultará de aplicación el régimen del Impuesto a la
Renta, cuya estabilidad se garantiza en los términos previstos en la sub-cláusula 9.5.1;
la tasa aplicable del Impuesto a la Renta es de 30%.

Para 9.5.2: El inciso c) del artículo 72? del Texto Unico Ordenado; y el artículo 6?
del Reglamento aprobado por Decreto Supremo N” 024-93-EM, excepto lo relativo a
los Decretos Leyes N*s. 25764 y 26009 que han sido derogados por el Decreto
Legislativo N*775; el capítulo IX del Titulo 1 del Decreto Legislativo N” 821 y su
Reglamento aprobado por Decreto Supremo N” 136-96-EF; así como los capitulos V y
VI del Título Y del Decreto Legislativo N” 809.

De obtener el Titular la Resolución Suprema para el goce de lo dispuesto en el
Decreto Legislativo N” 818, queda incluida como parte de la garantía de la estabilidad
tributaria lo dispuesto en el último párrafo de la PRIMERA CLAUSULA
ADICIONAL del Contrato, hasta el inicio de las operaciones productivas. Según
ANEXO III, se incluirá el detalle, según partidas arancelarias, de los bienes
intermedios y de capital, de acuerdo a lo dispuesto en la Resolución Suprema
correspondiente.

Para 9.5.3: Ley General de Aduanas aprobada por Decreto Legislativo N” 809.
Los derechos arancelarios se determinan con la tasa del 12% y 20% según lo indicado
en el Decreto Supremo N* 035-97-EF.

Para 9.5.4: Artículo 76” de la Ley General de Minería precisado por la Segunda
Disposición Final del Decreto Legislativo N” 868; Artículo 9? del Reglamento
aprobado por Decreto Supremo N* 024-93-EM, el Decreto Legislativo N* 776 y
especificamente, sus artículos 17” inciso d), 61? y 67”.

Para 9.6.1: Los articulos 399, 46%, 47* y 61? del Texto Unico Ordenado.
Para 9.6.2: Los incisos g), k) y 1) del artículo 72” y el inciso f) del artículo 80? del

Texto Unico Ordenado y la Ley N* 26790.
Asimismo, el Estado otorga al Titular las siguientes garantías contenidas en los

MINISTERIO DE ENERGIA Y MINAS

incisos h) e 1) del artículo 72 y c) del artículo 80* del Texto Unico Ordenado:

a) No discriminación en materia cambiaria en lo referente a regulación u otras
medidas de politica económica que dictamine,

b) Libertad de remisión de utilidades, dividendos, recursos financieros y libre
disponibilidad de moneda extranjera en general.

c) No discriminación en todo lo que se refiere a materia cambiaria en general.

CLAUSULA DECIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES
LEGALES

Sin perjuicio de lo establecido en 9.2, sub-parágrafo a):

10.1 Queda expresamente establecido que no le será de aplicación al Titular, ley
o reglamento alguno posterior a la fecha de aprobación del estudio de factibilidad que,
directa o indirectamente, desnaturalice las garantias previstas en la cláusula novena,
salvo el caso de tributos sustitutorios en que será de aplicación lo previsto en el
artículo 87” del Texto Unico Ordenado, o si el Titular optase por acogerse a lo
dispuesto por el articulo 88” del mismo cuerpo legal.

10.2 Quedará igualmente exento de cualquier gravamen u obligación que pudiera
significarle disminución de su disponibilidad de efectivo, tales como inversiones
forzosas, préstamos forzosos o adelantos de tributos, salvo las tasas por servicios
públicos.

CLAUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1 Para la debida ejecución del presente contrato, el Estado de conformidad con
las disposiciones legales vigentes, otorgará al Titular las concesiones, autorizaciones,
permisos, servidumbres, expropiaciones, derechos de agua, derechos de paso,
derechos de vias y demás facilidades, siempre y cuando cumpla con los requisitos
señalados en la Ley. Asimismo le otorgará todos los derechos previstos en el artículo
. 37" del Texto Unico Ordenado.

7 11.2 El Titular o sus contratistas autorizados podrán construir instalaciones
=/ temporales para atender las diferentes áreas de trabajo del “Proyecto Minero
eiii Antamina”, previa autorización de la Dirección General de Minería, debiendo poner
A Z y en su conocimiento, por anticipado, la fecha de retiro de tales obras.
e

O

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA
MAYOR

Si por causas de huelgas, actos del gobierno, tumultos, motines, inundaciones,
terremotos, erupciones volcánicas, huaicos, epidemias u otras causas derivadas del
caso fortuito o fuerza mayor, debida y oportunamente acreditada ante la Dirección
General de Minería, se impidiera cumplir o se demorase el cumplimiento de las
obligaciones indicadas en este contrato, dicho impedimento o demora no constituirá
incumplimiento del contrato y el plazo para cumplir cualquier obligación indicada en
el presente instrumento será extendido por el tiempo correspondiente al periodo o
períodos durante los cuales el Titular haya estado impedido de cumplir o haya
demorado sus obligaciones contractuales, como consecuencia de las razones
especificadas en esta cláusula,

CLAUSULA DECIMO TERCERA: DE LOS DISPOSITIVOS LEGALES
APLICABLES

Sin perjuicio de lo establecido en 9.2, sub-parágrafo a), las referencias a leyes,
decretos legislativos, decretos leyes, decretos supremos y otras disposiciones legales
en este instrumento, se entienden realizadas de acuerdo con los textos existentes a la
fecha de aprobación del estudio de factibilidad, y no interfieren, limitan o disminuyen
los derechos del Titular para gozar de todos los beneficios previstos por la legislación
vigente a la fecha de aprobación del estudio de factibilidad para efecto de lo que se
garantiza con este contrato; ni lo exime del cumplimiento de las obligaciones previstas
en la legislación vigente aplicable a la fecha de aprobación del estudio de factibilidad,
o en las disposiciones que se dicten posteriormente siempre que estas últimas no se
opongan a las garantías otorgadas por el presente contrato.

CLAUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL
CONTRATO

Este contrato no puede ser modificado unilateralmente por alguna de las partes.
Para su modificación se precisará el otorgamiento de escritura pública, una vez que las
partes contratantes hayan llegado a un acuerdo respecto a dicha modificación.

CLAUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL
CONTRATO

Este Contrato no podrá ser objeto de cesión, adjudicación, aporte u otro modo de
transferencia o adjudicación, sin consentimiento previo y expreso del Estado.

CLAUSULA DECIMO SEXTA: DE LA RESOLUCION DEL CONTRATO

Constituye causal de resolución del presente contrato;

MINISTERIO DE ENERGIA Y MINAS

16.1 El incumplimiento de lo pactado en las cláusulas décimo cuarta y décimo
quinta.

16.2 El incumplimiento de la ejecución del estudio de factibilidad en el plazo
pactado en 4.2 salvo causas de fuerza mayor o caso fortuito, así como de la
presentación de las declaraciones juradas al término de las obras.

16.3 Si el Titular no levantara las observaciones en los plazos y condiciones
establecidos en 7.2.

o 16.4 Solamente en lo que corresponde a la garantia de estabilidad tributaria, el
(de) incumplimiento por parte del Titular, del régimen tributario que se garantiza en el
presente contrato, de conformidad con lo establecido en el artículo 89% del Texto
Unico Ordenado y demás disposiciones vigentes a la fecha de aprobación del estudio

de factibilidad.

CLAUSULA DECIMO SETIMA: DE LA ENTRADA EN VIGENCIA

El presente contrato entrará en vigencia en la fecha de su suscripción por las
partes, sin perjuicio de su elevación a escritura pública y de su inscripción en el
Registro Público de Minería.

Para los efectos de este contrato y de toda notificación judicial o extrajudicial que
se le dirija, el Titular señala como su domicilio en Lima el que figura en la
introducción de este instrumento, Todo cambio deberá hacerse en forma que quede
situado dentro del radio urbano de la gran Lima, de modo que se reputarán válidas las
notificaciones y comunicaciones dirigidas al domicilio anterior, mientras no se haya
comunicado dicho cambio mediante carta notarial a la Dirección General de Minería,
Superintendencia Nacional de Administración Tributaria y Banco Central.

Y CLAUSULA DECIMO OCTAVA: DEL DOMICILIO
%,

CLAUSULA DECIMO NOVENA: ENCABEZAMIENTO DE LAS
CLAUSULAS

Los encabezamientos o títulos de las cláusulas de este contrato han sido insertados
únicamente para facilitar su uso.

CLAUSULA VIGESIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE
EL CONTRATO

Todos los gastos y tributos relacionados con la celebración de este contrato serán
de cargo exclusivo del Titular, incluyendo un juego de testimonio y copia simple para
MINISTERIO DE ENERGIA Y MINAS

la Dirección General de Minería, Superintendencia Nacional de Administración
Tributaria y Banco Central.

PRIMERA CLAUSULA ADICIONAL

De ser el caso, para efectos del Decreto Legislativo N' 818 y norma ampliatoria y
modificatorias, se considera que el objetivo principal del contrato es implementar la
construcción del “Proyecto Minero Antamina”, a una capacidad instalada de 70,000
TM/día, en concordancia con la Cláusula Cuarta del contrato, cuyo inicio de
operaciones productivas estará constituido por la primera transferencia a título oneroso
de los minerales extraídos provenientes del área del “Proyecto Minero Antamina”.

Para este efecto, no se entenderá como inicio de operaciones productivas las
transferencias, a cualquier título y autorizadas por el Ministerio de Energía y Minas, de
minerales o concentrados destinados a estudios de las características minerológicas y
pruebas metalúrgicas, con el fin de establecer el diseño y optimización de los procesos
y/o condiciones de comercialización de los minerales, concentrados o los metales
contenidos.

De obtener el Titular la Resolución Suprema para el goce de lo dispuesto en el
Decreto Legislativo N* 818 y norma ampliatoria, modificatoria y reglamentaria, se
podrá incluir como garantía de la estabilidad tributaria del presente contrato y hasta el
inicio de las operaciones productivas, según lo definido en el primer párrafo de esta
cláusula, las normas que regulan el Régimen de Recuperación Anticipada del
Impuesto General a las Ventas, el Impuesto Extraordinario a los Activos Netos y el
Fraccionamiento Arancelario. Para este efecto, la garantía de estabilidad tributaria
incluye el plazo y características del Régimen de Recuperación Anticipada del
Impuesto General a las Ventas y del Fraccionamiento Arancelario, establecidas en la
Resolución Suprema respectiva.

SEGUNDA CLAUSULA ADICIONAL

Teniendo en cuenta que con fecha 6 de setiembre de 1996, el Titular suscribió con
la Empresa Minera del Centro del Perú S.A., el Contrato de Transferencia de Derechos
Mineros, en su calidad de adjudicatario de la buena-pro del Concurso Público
Internacional para la venta de las Concesiones que comprenden el “Proyecto Minero
Antamina”, (en adelante “El Contrato de Privatización”), en el cual comprometió la
ejecución de la misma inversión contemplada en el acápite 4.1 de la Cláusula Cuarta
del presente Contrato, y con el fin de compatibilizar las condiciones de ejecución de
las obligaciones de inversión asumidas por el Titular frente al Estado en ambos
Contratos, la ejecución de la inversión comprometida prevista en el acápite 4.2 de la
Cláusula Cuarta del presente Contrato será regulado por lo establecido en la Cláusula
5.8 del Contrato de Privatización.

|

MINISTERIO DE ENERGIA Y MINAS

Agregue Usted Señor Notario lo que sea de Ley, cuidando de pasar los partes
ER ” pertinentes al Registro Público de Minería para su correspondiente inscripción.

Lima, 16 de setiembre de 1998.

P-

Y/ General E
o

y Y

AUGUSTO BAERTL MONTORI
Cia. Minera Antomina S.A. DANIEL HOKAMA

Ministro de Energía y Mines

ANEXO 1
A. DERECHOS MINEROS DE LA UEA ANTAMINA o

E Nombre Padrón Hectáreas
A
1
2|ANTAMINA NORTE PRIMERA 495
COC E E IE
[ANTAMINA 33

5]ANTAMINA TREINTA Y CUATRO 519]
¡ANTAMINA 37

| 516
[ANTAMINA 38

10939
10939

OJANTAMINA 39 >>>] 10939

SJANTAMINA CUARENTA || 7 11102

tOJANTAMINA CUARENTA YUNO——|———50%| 35319
1 86327
12[ANTAMINA CUARENTA Y TRES] al 86373
t8|ANTAMINA CUARENTA Y CUATRO | 502] 85351
taJANTAMINA CUARENTA Y CINCO —| 50] 5341

1S|ANTAMINA CUARENTA Y SleTE | 508] 8342

16]A!

17
18
19
20|
21

553

129153
20006
20006
129157
20007.
20007
12916

[ANTAMINA CUARENTINUEVE
515]
| 563

12916

20008

200085|
10 6022:

541

1
45]
| 64 |
En
12
1
NTAMINA CUARENTA Y OCHO 8342
4
Esal
MECO
PEA
5
2

¡ANTAMINA No, 73
¡ANTAMINA 83
29| CASUALIDAD

3s|FORTUNA No. 57]

ORTUNA No. 7
ORTUNA No. 8
ULIA ELOISA

ss)
5

E $
Z 5
cajon ua | 15) Sd E MS E coja au ui AS O ma

19008
3048

3

11465
11469!
18915
18648
1100:
6006:
20008:

mam

505]
IN
(3

ojalalofjolalala[ elo aja
Aa SISI |o p|=

EN

a

[FORTUNA No. 8]
OJLA RECOMENDADA TZ >]

20009
587| 390 171467
53 53188
[RECOMPENSA >>] 75 7288
[RECOMPENSA NUMERO DOS ——| am 2 [5187
120 IA E IES VEL. PRA

B. OTROS DERECHOS DE COMPAÑÍA MINERA ANTAMINA S.A.

A
1]ANTA 96-1
AAVARE 2 227

3JANTA 96-3

A|MARGARITA

S|SAN FRANCISCO

G|SARINA 491

ee RE

8|HUARMEY 1 01-03553-95

E

1O|PODEROSA 430]

11|PODEROSA DOS 474

12|PODEROSA TRES 475 4

'as Inscripción RPM
[ena — Asiento]

9

91191
91195
13[EL RECUERDO Ja 91187
' tAJELTESORO > 0 |]
s 15[NAHUINPUQUIO >>] 428 39425
16| ROSITA DE ORO] 405
tO[CONTONGA FA >>>] aÓrAj sez5s | —298r6ll
20|SHAPI A
21

22
17[ANTA 971 >] oras] 100
18[VIVEZA O 2 [prosas]
PE AA

C. DERECHOS MINEROS CESIONADOS A FAVOR DE
COMPAÑIA MINERA ANTAMINA S.A.

SA AA OR
1
2

JU VAL METIO 1000] 070

. [REGUAY 12 foroasezas 010454

( O|REGUAY 19 forossesos | —1000| O10454
A[RECUAY 20 [oroasonas
S[RECUAY 21 >>> fproresos | s00| oioa5ao=o8l
S|REGUAY 22 foroszazos | —1O00| O1oa540-081
7[RECUAY23 >>> forosaz6Ós | —1000| o102540-081
e[RECUAY 24 foros2s69s | 1000| o104540-981

9|RECUAY 29 01-04871-95 1000
Equ E AE

ses

596'04

[Szrpe

bes's
¡0006

UOSONASUOS El SIUEIMP LQNEILIS3
19101 90S
ouejoIdoJd ¡ep $O1s09
oaujaJO oISIuILInS +
0589008 Sp SUJAANED
SeUenod Sapepy Des
sonejós op claue
1mo1 9ns
eqarad ap eyuew ey esed sojsenday
uoNonsuco ap epuasas Á serdwoo eyoredu]
oduIe> ep SOIaMg $o1509
SOUOIDEAUNUOS) SHUADEISOGNS.
sepusos senfe ap oluo/wejenjelgezod enby:
esopenueouos eJed paso op UOpesedÓId
seupyo 'sajusueuad sojuewedweo
ombres ap soJeIjaene sopeptoe4
Opand "sopenueduos op oeindjueW
(enbe ap vorenounss Á e19qn) sonejas ep Olueyy
semesado ad seqomd
058238 9P PJ0JOJED SB LIOPLJUADUCO EJUEId
s0pejusune Á O59nIÓ ul 5p OUSIBUOIe Une Op EOL
osamub ¡esounw op eopevodsues, efe) e esed ¡8uny,
EDUIDAlZ 'QUNSIP/FDIEAMNE SILODINASUOD SOLYIPE
osorub ¡esaunu ap eropruodsuen eley
epewud eopesueyo
6101 0dimba
SOJE!IXNE SOUOJIINASUOS Á PIOPraIuOzuUo) "Z0|
16901 qns
sosoyer Á ojouu odinbg

¡> o PARTIDA
Ml CUODE ¡ARANCELARIA DESCRIPCION

ANEXO 16 SET. 1998

COMBUSTIBLES ELABORADOS ye

2710.00.19.00 [LAS DEMAS, GASOLINAS PARA MOTORES.
2710.00.30.00 [ESPIRITU DE PETROLEO (WHITE SPIRIT)
2710.00.41.00 [QUEROSEÑO

2710.00.49.00 |LOS DEMAS. QUEROSENOS, (CARBURANTES TIPO QUEROSENO PARA REACTORES Y TURBINAS).

2710.00.50.10 [DIESEL 2

2710.00.60.10 [RESIDUAL 6

2710.00.60.90_ [LOS DEMAS FUELOILS (FUEL)

2710.00.99.00 |LOS DEMAS. (ACEITES DE PETROLEO O MINERAL BMUMINOSO, EXCEPTO LOS ACEITES CRUDOS; ETC)
2711.12.00.00 [PROPANO

LUBRICANTES

2710.00.79.00 [LOS DEMAS ACEITES LUBRICANTES
2710.00.80.00 [GRASAS LUBRICANTES
3403.99.00.00 [LAS DEMAS PREPARACIONES LUBRICANTES

PRODUCTOS NO ALIMENTICIOS SEMIELABORADOS

4005.91.90.00 [PLACAS HOJAS TIRAS DE CAUCHO.

4006:90.00.00 [DEMAS FORMAS VARILLAS, DISCOS

4008.11.10.00 [PLACAS DE CAUCHO SIN COMBINAR

4008.11.20.00 [PLACAS DE CAUCHO CELULAR COMBINADAS CON OTRA.

4008.21.10.00 [PLACAS DE CAUCHO NO CELULAR SIN COMBINAR CON

[522 | 4009.30.00.00 [REFORZADOS O COMBINADOS SOLO CON MATERIAS TEXTILES

4008.29.00,00 |LAS DEMAS PLACAS HOJAS Y TIRAS DE CAUCHO.
4009.10.00.00 [TUBOS DE CAUCHO SIN REFORZAR NI COMBINAR.
4009.20.00.00 [REFORZADOS O COMBINADOS SOLO CON METAL

4009.40.00.00_ [REFORZADOS O COMBINADOS CON OTRAS MATERIAS

531

531
531

591

4009:50.00.00 [TUBOS DE CAUCHO CON ACCESORIOS

PRODUCTOS MINEROS PRIMARIOS

2509.00.00.00 [CRETA
2512.00.00.00 [HARINAS SILICEAS FOSILES
2513.20.00.00 [ABRASIVOS

532

PRODUCTOS MINEROS SEMIELABORADOS

532

2508.10.00.00 [BENTONITA

532

2508.20.00.00 [TIERRAS DECOLORANTES Y TIERRAS DE BATÁN

532
532
532

2508.30.00.00_|ARCILLAS REFRACTARIAS
2508.40.00.00 [LAS DEMÁS ARCILLAS
2508.70.00.00 [TIERRAS DE CHAMOTA O DE DINAS

pa 532
SG 532

532
532
532
532

Y 532

532 | 7208.40.20.00 [PROD. DE HIERRO O ACERO LAMINADOS, SIN ENROLLAR, MOTIVOS EN RELIEVE. 4.75 <=ESPESOR<=10MM

¡al iaa

[532 | 7208:40.40.00 [PROD. DE HIERRO O ACERO LAMINADOS SIN ENROLLAR, MOTIVOS EN RELIEVE, DE ESPESOR<3MM

2518.20.00.00 [DOLOMITA CALCINADA O SINTERIZADA
2518.30.00.00 JAGLOMERADO DE DOLÓMITA

[TRITURADOS O PULVERIZADOS. (ESTEATITA NATURAL).

[VASELINA EN BRUTO.

[CERA DE PETROLEO MICROCRISTALINA

PROD. DE HIERRO O ACERO LAMINADOS, SIN ENROLLAR, MOTIVOS EN REUEVE, ESPESOR >10MM

00 [PROD. DE HIERRO O ACERO LAMINADOS, SIN ENROLLAR, MOTIVOS EN RELIEVE, 3MM<=ESPESOR<4.75MM.

7208-51.10.00 [LOS DEMAS, PROD. DE HIERRO O ACERO LAMINADOS EN CALIENTE, SIN ENROLLAR, ESPESOR > 12.5MM'

532

7208.51.20.00 [LOS DEMAS. PROD. DE HIERRO O ACERO LAMINADOS EN CALIENTE, SIN ENROLLAR,
10MM<ESPESOR<=L2.5MM

7208.52.00.00 [LOS DEMAS. PROD. DE HIERRO O ACERO LAMINADOS EN CALIENTE, SIN ENROLLAR,
14,75MM<=ESPESOR<=10MMLOS DEMAS.

7208.53.00.00 [LOS DEMAS. PROD. DE HIERRO O ACERO LAMINADOS EN CALIENTE, SIN'
'ENROLLAR,3MM<=ESPESOR<4,75MM.

7208.54.00.00_|LOS DEMAS. PROD. DE HIERRO O ACERO LAMINADOS EN CALIENTE, SIN ENROLLAR.ESPESOR<3MM
7208.90.00.00 [LOS DEMAS, LOS DEMAS, PROD. LAMINADOS PLANOS DE HIERRO O ACERO, ANCHO>= 600MM, LAMINADOS
[EN CALIENTE

7209.25.00.00 |PROD. DE HIERRO O ACERO.SIN ENROLLAR LAMINADOS EN FRIO, ESPESOR >= 3 MM

7209.26.00.00 |[PROD. DE HIERRO O ACERO. SIN ENROLLAR LAMINADOS EN FRÍO, 1 MM < ESPESOR < 3 MM

7209.90.00.00_ |LOS DEMAS. PROD. LAMINADOS PLANOS DE HIERRO O ACERO, ANCHO>= 600MM,LAMINADOS EN FRIO.
7210.30.00.00 [CINCADOS ELECTROLITICAMENTE (PROD. LAMINADOS PLANOS DE HIERRO O ACERO)
7210.41.00.00 [ONDULADOS. (PROD. LAMINADOS PLANOS DE HIERRO O ACERO, CINCADOS DE OTRO MODO)

7210.49:00.00_ [LOS DEMAS. (PROD. LAMINADOS PLANOS DE HIERRO O ACERO, CINCADOS DE OTRO MODO]

1de 15
¿CUODE ¡ARANCELARIA
7211.14.00,00

16 SET, 1998

LOS DEMAS, DE ESPESOR IGUAL O SUPERIOR A 4,75 MM (PRODUCTOS LAMINADOS PLANOS DE HIERRO O
AGERO SIN ALEAR, DE ANCHO INF. A 600 MM.
532 | 7211.19.00.00 [LOS DEMAS PROD, LAMINADOS EN CALIENTE DE HIERRO O ACERO
532 | 7211.29.00.00 [LOS DEMAS PROD, LAMINADOS EN FRIO DE HIERRO O ACERO
532 | 7211.90.00.00 [LOS DEMAS: DEMAS PROD.LAMINADOS DE HIERRO O ACERO SIN ALEAR.ANCHO < S00MM.SIN CHAPAR NI
REVES
532 | 7215.10.00.00 [LAS DEMAS DE ACERO DE FACIL MECANIZACION, SIMPLEMENTE OBTENIDAS O ACABADAS EN FRIO. (As,
[DEMAS BARRAS DE HIERRO O ACERO SIN ALEAR) . a y
532 7 10.00.00 [ALAMBRE DE HIERRO O ACERO SIN REVESTIR, INCLUSO PULIDO
532 | 7217.20.00.00 [ALAMBRE DE HIERRO O ACERO CINCADO.
532 | 7217:30.00.00 [ALAMBRE DE HIERRO O ACERO REVESTIDO DE OTRO METAL COMUN
532 | 7217:90.00.00 [LOS DEMAS ALAMBRES DE HIERRO O ACERO.
532 | 7219.21.00.00 [PROD LAMINADOS EN CALIENTE DE ACERO INOXIDABLE SIN ENROLLAR, ESPESOR >= 10 MM
532 | 7219.22.00.00 [PROD. LAMINADOS EN CALIENTE DE ACERO INOXIDABLE SIN ENROLLAR 4.75 MM<=ESPESOR<=IO MM
532 | 7219.23.00.00 [PROD. LAMINADOS EN CALIENTE DE ACERO INOXIDABLE SIN ENROLLAR 3 MM<=ESPESOR<4.75 MM
532 | 7219.24.00.00 [PROD. LAMINADOS EN CALIENTE DE ACERO INOXIDABLE SIN ENROLLAR, ESPESOR <3 MM |
532 | 7219:90.00.00 [LOS DEMAS PROD. LAMINADOS PLANOS DE ACERO INOXIDABLE ANCHO >= 600MM
532 | 7220.12.00.00 [PROD. LAMINADOS PLANOS DE ACERO INOXIDABLE, DE ANCHURA INFERIOR A 600 MM
532 | 7222:20.00.00 [BARRAS SIMPLEMENTE OBTENIDAS O ACABADAS EN FRIO DE ACERO INOXIDABLE
[LAS DEMAS BARRAS SIMPLEMENTE OBTENIDAS O ACABADAS EN FRIO DE ACERO INOXIDABLE
7223.00.00.00 [ALAMBRE DE ACERO INOXIDABLE
7226.20.00.00 |PROD. LAMINADOS PLANOS DE ACERO RAPIDO ANCHO<600MM
532 | 7226.91.00.00 |PROD. LAMINADOS EN CALIENTE PLANOS DE LOS DEMAS ACEROS ALEADOS, ANCHO=500MM
532 | 7226.82.00.00 |PROD. LAMINADOS EN FRIO PLANOS DE LOS DEMAS ACEROS ALEADOS, ANCHO<600MM
532 | 7226:93.00,00 |PROD. LAMINADOS CINCADOS ELECTRO. PLANOS DE LOS DEMAS ACEROS ALEADOS, ANCHOZG00MM
$32 | 7226:94.00.00 [PROD. LAMINADOS CINCADOS DE OTRO MOD. PLANOS DE LOS DEMAS ACEROS ALEADOS, ANCHO <500MM

532
532

532 LOS DEMAS PROD. LAMINADOS PLANOS DE LOS DEMAS ACEROS ALEADOS, ANCHO <600MM
532 BARRAS DE ACERO RAPIDO.

532 | 7228.20.00. m3 BARRAS DE ACERO SILICOMANGANESO
532 | 7228:30.00.00 |LAS DEMAS BARRAS, SIMPLEMENTE LAMINADAS O EXTRUDIDAS EN CALIENTE DE LOS DEMAS ACEROS
532 | 7228:40.00.00 [LAS DEMAS BARRAS, SIMPLEMENTE FORJADAS DE LOS DEMAS ACEROS ALEADOS

532 | 7228:50.00,00 [LAS DEMAS BARRAS, SIMPLEMENTE OBTENIDAS O ACABADAS EN FRIO DE LOS DEMAS ACEROS

532 | 7228:50.00.00 [LAS DEMAS BARRAS DE LOS DEMAS ACEROS ALEADOS

[532 [-7228:80.00.00 [BARRAS HUECAS PARA PERFORACION DE LOS DEMAS ACEROS ALEADOS

[532 [7229.80.00.00 [LOS DEMAS ALAMBRES DE LOS DEMAS ACEROS ALEADOS

532 | 7407.10.00.00 [BARRAS Y PERFILES DE COBRE REFINADO

532 | 7407.29.00.00 [LAS DEMAS BARRAS Y PERFILES DE ALEACIONES DE COBRE

532 | 7408.11.00.00 [ALAMBRE DE COBRE REFINADO CON LA MAYOR DIMENSION DE LA SECCION TRANSV.SUP_A 6 MM

532 TUBOS DE COBRE REFINADO

532 BARRAS.

532 PERFILES, INCLUSO HUECOS

[532 [| 7604.21.00.00 [PERFILES HUECOS DE ALEACIONES DE ALUMINIO SOLO DE COLOMBIA

532

532 LOS DEMÁS PERFILES,

532 [CHAPAS Y TIRAS DE ALUMINIO SIN ALEAR, CUADRADAS O RECTANGULARES DE ESP. SUP A 0.2 MM

532 | 7808.10.00.00 | DE ALUMINIO SIN ALEAR
532 q 00.00.00 BARRAS; PERFILES Y ALAMBRE, DE PLOMO.
G 532
[532] 7804:19.00.00 | E DEMAS CHAPAS, HOJAS Y TIRAS DE PLOMO
[532 —]-7903:10.00.00 [POLVO DE CONDENSACIÓN (DE ZINC
532 | 9001.10.00.00 [FIBRAS OPTICAS, HACES Y CABLES DE FIBRAS OPTICAS

PRODUCTOS MINEROS ELABORADOS

[ACENMES AISLANTES PARA USO ELECTRICO
ACEITES PARA TRANSMISIONES Y FRENOS HIDRAULICOS, EXCLUIDOS LOS DE LA PARTIDA 38.19
[72715.00.90.00 [LOS DEMAS, MEZCLAS BITUMINOSAS A BASE DE ASFALTO, O BETUN NATURAL, O BETUN DE PETROLEO.

> Dunia [CON SOPORTE DE OTRAS MATERIAS (ABRASIVOS NATUR.O ARTIF.EN POLVO O GRANULOS CON SOPORTE
O DE MATER. TEXTILES, ETC.)

8805:10.00.00 [LANA DE ESCORIA, DE ROCA Y LANAS MINERALES SIMILARES, INCLUSO MEZCLADAS ENTRE SÍ, EN MASAS
P 6506.20.00.00 [VERMICULITA, ARCILLA, ESPUMA DE ESCORIA Y PROD, MINERALES SIMIL. DILATADOS, INCL MEZCL. ENT
Hs 7 5812.20.00.00 JHILADOS DE AMIANTO (ASBESTO)

pd [5371 6812.30.00.00 [CUERDAS Y CORDONES INCL. TRENZADOS.DE AMIANTO 0 DE MEZCLAS A BASE DE AMIANTO Y CARBONA
8812.40.00.00 [TEJIDOS INCLUSO DE PUNTO, DE AMIANTO (ASBESTO)

6812.50.00.00 [PRENDAS Y COMPLEM. (ACCESOR.) DE VESTIR, CALZADO Y SOMBREROS Y DEMAS TOCADOS, DE AMIANTO

1

6812.60.00.00 [PAPEL. CARTON Y FIELTRO (DE AMIANTO O ASBESTO).

6312.70.00.00 [LAMINAS ELASTIC. A BASE DE FIBR. DE AMIANTO COMPRIMIDA P'JUNTAS O EMPAQUETAD., EN HOJAS O

BOBINAS.

6812.90.10.00 [LOS DEMAS (JUNTAS O EMPAQUETAD. Y LAS DEMAS DE AMIANTO O DE MEZCLA BASE DE AMIANTO O A
¡BASE DE AMIANTO Y CARBONATO DE MAGNESIO ETC).

6813.10.00.00 [GUARNICIONES P'>FRENOS, A BASE DE AMIANTO, DE OTRAS SUSTANCIAS MINERALES, O DE CELULOSA

2de 15

16 SET, 1998

PARTIDA
CUODE [ARANCELARIA DESCRIPCION

533 813.90.00.00 [LAS DEMAS, (GUARNICIONES DE FRICCIÓN SIN MONTAR, PARA FRENOS, EMBRAGUES O CUALQUIER
[ORGANO DE FROTAMIENTO.ETC)

533 6814,10.00.00 |PLACAS, HOJAS Y TIRAS DE MICA AGLOMERADA O RECONSTITUIDA, INCLUSO CON SOPORTE

$33 £814.90.00.00 [LOS DEMAS ( MICAS TRABAJADAS Y MANUF. DE MICA, INCL.CON SOPORTE DE PAPEL, CARTON U OTRA
ETC)

533 | 6815.10.00.00 [MANUFACTURAS DE GRAFITO O DE OTROS CARBONES PARA USOS DISTINTOS ALOS ELECTRICOS

533 $£815.91.00.00 |LOS DEMAS (MANUFACTURAS DE PIEDRA QUE CONTENGAN MAGNESITA¡DOLOMITA O. CROMITA)

533 6909,90.00,00 [LOS DEMAS. APARATOS Y ARTÍCULOS PARA USOS QUÍMICOS O DEMAS USOS TECNICOS- DE CERAMICA»,
(EJEMPLO: REPUESTOS DE CERAMICA PARA SEPARADORES) y

533 5914.90.00.00_(LAS DEMAS. (LAS DEMAS MANUFACTURAS DE CERAMICA).

533 7005.10.00.00 |VIDRIO SIN ARMAR CON CAPA ABSORBENTE, REFLECTANTE O ANTIRREFLECTANTE

533 7007.11.00,00 [DE DIMENS, Y FORMAT. (VIDRIO TEMPLADO P AUTOMOV.. BARCOS, ETC.)

533 7007.19.00.00 |LOS DEMAS. (VIDRIO TEMPLADO P AUTOMOV., BARCOS, ETC,

533 7007.21.00.00 [VIDRIOS CONTRACHAPADOS, P"VEHÍCULOS BARCOS, ETC]

533 7007.29.00.00 [LOS DEMAS (VIDRIOS CONTRACHAPADOS)

7019.12.00.00 [ROVINGS. (MECHAS, ROVINGS E HILADOS, AUNQUE ESTEN CORTADOS, DE FIBRA DE VIDRIO).

LOS DEMAS. (MECHAS, "ROVINGS" E HILADOS. AUNQUE ESTEN CORTADOS)
TEJIDOS DE "ROVINGS" DE FIBRA DE VIDRIO

7019.51.00.00 [DE ANCHURA INFERIOR O IGUAL A 30 CM (LOS DEMAS TEJIDOS DE FIBRA DE VIDRIO).

7018.52.00.00 [DE ANCHURA SUP. A 30 CM, DE LIGAMENTO TAFETAN, CON GRAMAJE INF. A 250 G/M2, DE FILAMENTO DE.
TITULO INF. O IGUAL A 136 TEX POR HILO SENCILLO. (TEJIDO FIBRA DE VIDRIO)
ILOS DEMAS TEJIDOS, (DE FIBRA DE VIDRIO).
7019.90.90.00 |LOS DEMAS, LOS DEMAS (FIBRA DE VIDRIO Y MANUFACTURA DE ESTA MATERIA).

7312.10.90.00 [CABLES, DE HIERRO O DE ACERO, SIN AISLAR:

7312.90.00,00 [LOS DEMAS, CABLES, TRENZAS, ESLINGAS, Y ART SIMILARES DE HIERRO O ACERO SIN AISLAR PARA
¡ELECTRICIDAD

7314.14.00.00 [LAS DEMAS TELAS METALICAS TEJIDAS, DE ACERO INOXIDABLE

7314.19.00.00 |LAS DEMAS TELAS METALICAS DE HIERRO O ACERO TEJIDAS.

7314.31.00.00 [REDES Y REJAS SOLDADAS EN LOS CRUCES CINCADAS

7314.39,00.00 [DEMAS REDES Y REJAS SOLDADAS EN LOS CRUCES EXC. CINCADAS

7314.41 00.00 [DEMAS TELAS METALICAS, REDES Y REJAS, CINCADAS

7314.42.00.00 [DEMAS TELAS METALICAS, REDES Y REJAS, REVESTIDAS DE PLASTICO

$33 7314.49.00.00 [LAS DEMAS TELAS METALICAS, REDES Y REJAS DE HIERRO O ACERO
533 7314.50.00.00 [CHAPAS Y TIRAS, EXTENDIDAS (DESPLEGADAS) DE HIERRO O ACERO
533 7317.00.00.00 [PUNTAS, CLAVOS.CHINCHES, GRAPAS APUNTADAS, Y ART. SIMI. DE FUNDICION DE HIERRO O ACERO
533 7318.15.90,00 [LOS DEMAS. (LOS DEMAS TORNILLOS Y PERNOS, INCLUSO CON SUS TUERCAS Y ARANDELAS).
533 7320.10.00.00 [BALLESTAS Y SUS HOJAS, DE HIERROO DE ACERO
533 7320.20.10.00 [MUELLES PARA SISTEMAS DE SUSPENSION DE VEHICULOS
533 7320.20.90.00_ [LOS DEMAS MUELLES DE HIERRO 0 ACERO
533 7320.90,00.00_ [LOS DEMAS MUELLES Y BALLESTAS Y SUS HOJAS DE HIERRO 0 ACERO
533 7325.91.00.00 [BOLAS Y ARTICULOS SIMILARES PARA MOLINOS, FUNDIDOS.
533 7325.99.00.00_|LAS DEMAS MANUFACTURAS MOLDEADAS, DE FUNDICION, DE HIERRO O DE ACERO
533 7412.10.00.00 [ACCESORIOS DE TUBERIA DE COBRE REFINADO
533 7413.00.00.00 [CABLES, TRENZAS Y ARTÍCULOS SIMILARES, DE COBRE. SIN AISLAR PARA ELECTRICIDAD
533 7415.21.00.00 [ARANDELAS (INCLUIDAS LAS ARANDELAS DE MUELLE (RESOI DE COBRE
533 7415.32,00.00_|LOS DEMAS TORNILLOS: PERNOS Y TUERCAS DE COBRE
533 7415.39.00.00 [LOS DEMAS ARTICULOS ROSCADOS DE COBRE
533 7609.00.00.00 [ACCESORIOS DE TUBERIA (POR EJEMPLO: EMPALMES (RACORES). CODOS, MANGUITOS) DE ALUMINIO.
533 7614.10.00.00 [CABLES, TRENZAS Y SIMILARES DE ALUMINIO, SIN AISLAR P' ELECTRICIDAD CON ALMA DE ACERO
53 7614.90.00.00 [LOS DEMAS CABLES, TRENZAS Y SIMILARES DE ALUMINIO, SIN AISLAR PARA ELECTRICIDAD
533 7616,10.00.00 [PUNTAS,CLAVOS,GRAPAS APUNTADAS, TORNILLOS,PERNOS,TUERCAS,ESCARPIAS ROSCADAS,REMACHES
533 7616.99.90.00 [LAS DEMAS. (LAS DEMAS MANUFACTURAS DE ALUMINIO).
533 8307.10.00.00 [DE HIERRO O ACERO. (TUBOS FLEXIBLES , INCLUSO CON SUS ACCESORIOS).
533 $307.90.00.00 [TUBOS FLEXIBLES DE LOS DEMAS METALES COMUNES, INCLUSO CON SUS ACCESORIOS
533 8311.10.00.00 [ELECTRODOS RECUBIERTOS PARA SOLDADURA DE ARCO, DE METAL COMUN:

33 8311.20.00.00 [ALAMBRE "RELLENO" PARA SOLDADURA DE ARCO, DE METAL COMUN

3 6311.30.00.00 [VARILLAS RECUBIERTAS Y ALAMBRE "RELLENO" PARA SOLDAR AL SOPLETE, DE METAL COMUN
y 8311.90:00.00 [DEMAS ALAMBRES, VARILLAS, DE POLVO DE METAL COMUN AGLOMERADO, INCLUIDAS LAS PARTES
y 633 8473.30.00.00 [PARTES Y ACCESORIOS DE MAQUINAS DE LA PARTIDA N? 84.71
533 8481.10.00.90 [LAS DEMAS VALVULAS REDUCTORAS DE PRESION:
533 8481.20.00,90 [LAS DEMAS VALVULAS PARA TRANSMISIONES OLEUDRALICAS O NEUMATICAS
533 8481.30.00,90 [LAS DEMAS VALVULAS DE RETENCION
533 8481.40.00.90 [LAS DEMAS VALVULAS DE ALIVIO O SEGURIDAD
533 8481.80.20.00 [LAS DEMAS VALVULAS LLAMADAS ARBOLES DE NAVIDAD.
533 8481.80.30.00 [VALVULAS PARA NEUMATICOS
533 8481.80.40.00 [VALVULAS ESFERICAS
633 3431.80.50.00 [VALVULAS DE COMPUERTA DE DIAMETRO NOMINAL INFERIOR O IGUAL A 100MM
533 8481.80.50.00 [LAS DEMAS VALVULAS DE COMPUERTA.
533 8481.80.70.00 [VALVULAS DE GLOBO DE DIAMETRO NOMINAL INFERIOR O IGUAL A 100 MM
533 8431.80.80.00 [VALVULAS AUTOMATICAS Y SUS CONTROLES ELECTRICOS EXCL P'AUTOMATIZAR FUNCIONAMIENTO INS
533 8481.80.90.00 [LOS DEMAS ARTICULOS DE GRIFERÍA Y ORGANOS SIMILARES.
533 8481.90.00.00 [PARTES DE ARTICULOS DE GRIFERIA TUBERIAS, CALDERAS DEPOSITOS,CUBAS 0 SIMILARES, VALVUL
E 8482.10.00.00 [RODAMIENTOS DE BOLAS

533

8482.20.00.00 [RODAMIENTOS DE RODILLOS CONICOS, INCLUIDOS LOS ENSAMBLADOS DE CONOS Y RODILLOS CONICO

3 de 15

16 SET. 1998,

PARTIDA

DESCRIPCION
8482.30.00.00 [RODAMIENTOS DE RODILLOS EN FORMA DE TONEL
8482.40.00.00 [RODAMIENTOS DE AGUJAS

3482.50.09.00 [RODAMIENTOS DE RODILLOS CILÍNDRICOS

3482.80.00.00 [LOS DEMAS, INCLUIDOS LOS RODAMIENTOS COMBINADOS

8483.10.91.00 [CIGUEÑALES

8483.10.92.00 [ARBOLES DE LEVAS

8483.10.93.00 [ARBOLES FLEXIBLES
8483.10.99.00 [LOS DEMAS ARBOLES DE TRANSMISION (INCL_ LEVAS Y CIGUEDALES)

£483.30.90.00 [LOS DEMAS CAJAS DE COJINETES SIN RODAMIENTOS INCORPORADOS

8483.40.91.00 [REDUCTORES, MULTIPLICADORES Y VARIADORES DE VELOCIDAD.
8483,40.92.00 [ENGRANAJES Y RUEDAS DE FRICCION.EXCEPTO LAS SIMPLES RUEDAS DENTADAS
8483.40.99.00 [LOS DEMAS ORGANOS ELEMENTALES DE TRANSMISIÓN: HUSILLOS FILETEADOS DE BOLAS O RODILLLOS.

8483.50.00.00 [VOLANTES Y POLEAS, INCLUIDOS LOS MOTONES

8483.60.00.00 JEMBRAGUES Y ORGANOS DE ACOPLAMIENTO, INCLUIDAS LAS JUNTAS DE ARTICULACIÓN

8483.90.30.00 [RUEDAS DENTADAS.

8483.90.90.00 [LAS DEMAS. PARTES (DE ARBOLES.CIGUENALES,CAJAS DE COJINETES.ENGRANAJES REDUCTORES ETC).
8484.10.00.00 ¡JUNTAS METALOPLASTICAS

8484. 20.00.00 [JUNTAS MECÁNICAS DE ESTANQUEIDAD (SELLOS MECANI )

£484.90.00.00 [LOS DEMAS JUNTAS Y SURTIDOS DE JUNTAS DE DISTINTA COMPOSICIÓN PRESENTADAS EN BOLSASIS
B485.90.10,00 JENGRASADORES NO AUTOMATICOS.

8485.90.20.00 [AROS DE OBTURACION (RETENES 0 RETENEDORES)

8485.90,90,00 [LOS DEMAS. (PARTES DE MAQUINAS 0 APARATOS, NO EXPRESADAS NI COMPRENDIDAS EN OTRA PARTE DE
ESTE CAPITULO, SIN CONEXIONES ELECTRICAS, PARTES AISLADAS ELECTRICAMENTE, BOBINADOS,
¡CONTACTOS NI OTRAS CARACTERISTICAS SIMILARES).

533 8507,10.00.00 [ACUMULADORES ELECTRICOS DE PLOMO, UTILIZADOS P'ARRANQUE DE MOTORES DE EXPLOSION

$33

507.20.00.00 [LOS DEMAS ACUMULADORES DE PLOMO

533

8542.12.00.00 [TARJETAS PROVISTAS DE CIRCUITOS INTEGRADOS ELECTRÓNICOS CTARJETAS INTELIGENTES”)

533

8542.13.00.00 [SEMICONDUCTORES DE OXIDO METALICO (TECNOLOGIA MOS)

EX]
533
533
533
533
533
533
533
EX
$33
533
533

18542.14.00.00 [CIRCUITOS DE TECNOLOGIA BIPOLAR
3542.19.00.00 [DEMAS CIRCUITOS, INCL. LOS CIRCUITOS Q' COMBINEN TECNOL. MOS Y BIPOLAR (TECNOLOG. BIMOS)
[LOS DEMAS CIRCUITOS INTEGRADOS MONÓLITICOS
[CIRCUITOS INTEGRADOS HIBRIDOS
MICROESTRUCTURAS ELECTRONICAS.
[CABLES Y DEMAS CONDUCTORES ELECTRICOS, COAXIALES
[DEMAS CONDUCTORES ELECTR. P' TENSION <= BOV DE TELECOM.PROVIST. DE PIEZAS DE CONEXIO.
[DEMAS CONDUCTORES ELECTR, P' TENSION <= 80 V, DE COBRE, PROVIST. DE PIEZAS DE CONEXIO.
8544.41.90.00 [LOS DEMAS CONDUCTORES ELECTR. P' TENSION <=80 V, PROVISTOS DE PIEZAS DE CONEXION
LOS DEMÁS CONDUCTORES ELECTR. F>TENSION <= 80 V, DE COBRE, SIN PIEZAS DE CONEXION]
LOS DEMAS CONDUCTORES ELECTR, PTENSION <=80 V. SIN PIEZAS DE CONEXION

533
533
533
533
533

$544.51,10.00 [DEMAS CONDUCT. ELECTR. P' TENSION >80V Y <= 1000 V,DE COBRE, CON PIEZAS DE CONEXION
DEMAS CONDUCT. ELECTRA. P" TENSIÓN 5WV Y <= 1000 V. PROVISTOS DE PIEZAS DE CONEXION
[DEMAS CONDUCT. ELECTR. P' TENSION >80V Y <= 1000 V,DE COBRE SIN PIEZAS DE CONEXION
[DEMAS CONDUCT. ELECTR. P- TENSION >80Y Y <=1000 V, DESPROVISTOS DE PIEZAS DE CONEXION
DEMAS CONDUCT. ELECTR. P” TENSIÓN > 1000 V, DE COBRE
8544.60. 90.00 [LOS DEMAS CONDUCTORES ELECTRICOS P' TENSION > 1000 Y

533

8544.70.00.00 [CABLES DE FIBRAS OPTICAS

533
533

533

8545.11.00.00 [ELECTRODOS DEL TIPO DE LOS UTILIZADOS EN HORNOS.
8545.19.00.00 [LOS DEMAS ELECTRODOS.
8545.20.00.00 [ESCOBILLAS

533
su
533
533
533

£545.90.90.00 [LOS DEMAS CARBONES PARA USOS ELECTRICOS
8546.10,00,00 AISLADORES ELECTRICOS DE VIDRIO
8546.20.00.00_|AISLADORES ELECTRICOS DE CERAMICA.

8546.90.00.00_ [LOS DEMAS AISLADORES ELECTRICOS DE CUALQUIER MATERIA.

8547.10.90.00 [LAS DEMAS PIEZAS AISLANTES DE CERAMICA

533
533

8547.20.00.00 [PIEZAS AISLANTES DE PLASTICO
8547.90.90.00_ [LOS DEMAS PIEZAS AISLANTES.

PRODUCTOS QUÍMICOS Y FARMACÉUTICOS SEMIELABORADOS

2519.90.10.00 [MAGNESIA ELECTROFUNDIDA

2804.21.00.00 [ARGON

2804.30.00.00_[NITROGENO
2804.40.00.00 [OXIGENO

2807.00.10.00 [ACIDO SULFURICO
2807.00.20.00 |OLEUM (ACIDO SULFURICO FUMANTE)

2811.22.10.00 [SILICA GEL

2830.10.00.00 |¡SULFUROS DE SODIO
2832.10.00.00 [SULFITOS DE SODIO.

2832.20.10.00 [SULFITOS DE AMONIO.

2832.20.90.00 [LOS DEMAS SULFITOS.

2832.30.10.00 [TIOSULFATOS DE SODIO.
2832.30.90.00 |LOS DEMAS TIOSULFATOS

Y A 4de 15

¿

[553 3813.00.00.00 [PREPARACIONES Y CARGAS PARA APARATOS EXTINTORES; GRANADAS Y BOMBAS EXTINTORAS.

, 16 SET. 1998

PARTIDA
DESCRIPCION

¡ARANCELARIA

2633.29.90.00 [LOS DEMAS SULFATOS———————

2335.20.00.00 [CARBONATO DE DISODIO,

2837.11.00.00 [CIANURO Y OXICIANURO DE SODIO.
E 2841.30.00.00 |DICROMATO DE SODIO.
552 | 2903.14.00.00 |TETRACLORURO DE CARBONO

552 | 2805.19:90.90 [LOS DEMAS MONOALCOHOLES ACICLICOS SATURADOS.

552 2909.11.00.00 JETER DIETILICO. (OXIDO DE DIETILO)

552 2930.10.60,00 [ISOPROPILXANTATO DE SODIO.

552 | 2930.10.90.00 [LOS DEMAS DITIOCARBONATOS (XANTATOS Y KANTOGENATOS) (AT)

552 2930,20,00.00 [DITIOCARBAMATOS

552 | 2930.90.20.00 [ETANOTIOL O ETIL MERCAPTANO, PARA USO EN LABORATORIO.

552 | 2930.90.90.99 [LOS DEMAS TIOCOMPUESTOS ORGANICOS

552 3402.90.90.00 [LOS DEMAS PREPARACIONES TENSOACTIVAS, PARA LAVAR, Y DE LIMPIEZA.

552 3802,10.00.00 |[CARBONES ACTIVADOS

$52 3802.90.10.00 [HARINAS SILICEAS FOSILES (POR EJEMPLO: "KIESELGUHR”, TRIPOLITA. DIATOMITA) ACTIVADOS

$52 3805.20.00.00 [ACEITE DE PINO

[ss 3810.10.20.00 [PASTAS Y POLVOS P' SOLDAR A BASE DE ALEACIONES DE ESTADO, DE PLOMO O DE ANTIMONIO

552 3810,10.90.00 [LOS DEMAS PASTAS Y POLVOS PARA SOLDAR

FLUJOS Y DEMAS PREPARACIONES AUXILIARES PARA SOLDAR METAL

552 3812.10.00.00 |ACELERADORES DE VULCANIZACION PREPARADOS

552 3814.00.00.00 [DISOLVENTES Y DILUYENTES ORGANICOS COMPUESTOS, NO EXPRES.NI COMPREND. EN OTRAS PARTES.

552 3819.00:00.00 [LIQUIDOS P'FRENOS HIDRAULICOS Y DEMAS LIQUIDOS PREPAR. P'TRANSMISIONES HIDRAULICAS

3820.00.00.00 [PREPARACIONES ANTICONGELANTES Y LIQUIDOS PREPARADOS PARA DESCONGELAR.

3824.40.00.00 ¡ADITIVOS PREPARADOS PARA CEMENTOS, MORTEROS U HORMIGONES

552 3824.90.31,00 ¡PREPARACIONES DESINCRUSTANTES

552 3824.90.70.00 [PREPARACIONES PARA CONCENTRACION DE MINERALES.EXCEPTO LAS QUE CONTENGAN XANTATOS.

3824.90.93.00 |INTERCAMBIADORES JONICOS

552 3906.90,90.00 [LOS DEMAS POLIMEROS ACRILICOS EN FORMAS PRIMARIAS

552 | 3907.89.00.00 |LOS DEMAS POLIESTERES, ENFORMAS PRIMARIAS.

552 3910.00.10.00 [DISPERSIONES (EMULSIONES O SUSPENSIONES) O DISOLUCIONES (SILICONAS EN FORMAS PRIMARIAS).

552 3910.00.90.00_|LAS DEMAS (SILICONAS EN FORMAS PRIMARIAS).

3911.90.00.00_ [LOS DEMAS RESINAS DE PETROLEO, POLISULFUROS,

LOS DEMAS POLÍMEROS NATURALES MODIFICADOS

INTERCAMBIADORES DE IONES A BASE DE POLIMEROS DELAS PA. NI39.01 439.19. ENFORMAS

3919,10.00.00 [BANDAS, CINTAS, PELICULAS, AUTOADHESIVAS, DE PLASTICO, EN ROLLOS DE ANCHURA INF. O IGUAL A 20

¡CM,

3919.80.00.00 [LAS DEMAS PLACAS, HOJAS Y FORMASPLANAS, AUTOADHESIVAS, DE PLASTICO.

3920.72.00.00 |LAS DEMAS, DE FIBRA VULCANIZADA

3920.79.00.00 |PLACAS, HOJAS, BANDAS, CINTAS, TIRAS Y DE LOS DEMAS DERIVADOS DELA CELULOSA,

552 5501.10.00.00 | DE NAILON O DEMÁS POLIAMIDAS (CABLES DE FILAMENTOS SINTETICOS).

552 5501.20.00.00 | DE POLIESTERES. (CABLES DE FILAMENTOS SINTETICOS)

552 5501.30.00.00 | ACRILICOS O MODACRÍLICOS. (CABLES DE FILAMENTOS SINTETICOS).

552 5501.90.00.00 | LOS DI

553 PRODUCTOS QUÍMICOS Y FARMACÉUTICOS ELABORADOS

552

552
552
552

553 3102.30.00.20 [NITRATO DE AMONIO PARA USO MINERO (GRADO ANFO)
553 3208.10.00.00 |A BASE DE POLIÉSTERES. (PINTURAS Y BARNICES A BASE DE POLIMEROS ETC.)
553 3208.20.00.00 |A BASE DE POLÍMEROS ACRÍLICOS O VINILICOS
553 3208.90.00.00 | LOS DEMAS:
553 3209.10.00.00 | A BASE DE POLÍMEROS ACRÍLICOS O VINÍLICOS (PINTURAS Y BARNICES A BASE DE POLÍMEROS
SINTETICOS NATURALES O MODIFICADOS ETC.)
553 3209.90.00.00 | LOS DI
553 3210.00.10.00 [PINTURAS MARINAS ANTICORROSIVAS Y ANTIINCRUSTANTES
553 3210.00.90.00 [LAS DEMAS, PINTURAS Y BARNICES; PIGMENTOS AL AGUA
553 3506.91.00.00 [LOS DEMAS, ADHESIVOS A BASE DE CAUCHO O PLASTICO
553 3602.00.11.00 [DINAMITAS
553 3602.00.20.00 [A BASE DE NITRATO DE AMONIO (EXPLOSIVOS PREPARADOS).
553 3603.00.10.00 | MECHAS DE SEGURIDAD
553 3603.00,20.00 | CORDONES DETONANTES
553 3603.00.30.00 | CEBOS
553 3603.00.40.00 'SULAS FULMINANTES
553 3503.00.50.00 | INFLAMADORES
553 3603.00.60.00 | DETONADORES ELÉCTRICOS
553 3604.90.00.00_|LOS DEMAS, ARTICULOS DE FUEGOS ARTIFICIALES (BENGALAS, COHETES DE SENALES YSIMILARES)
553 3606,90.10.00 [LOS DEMAS, FERROCERIO Y DEMAS ALEACIONES PIROFORICAS (PIEDRAS PARA ENCEDEDORES
y [ESPECIALES PARA SOPLETES DE GAS)

612 MATERIALES DE CONSTRUCCIÓN SEMIELABORADOS

2 2520.20.00.00
2522.10.00.00
2522.20.00.00 [CAL APAGADA

2522.30.00.00_|CAL HIDRAULICA

[YESO FRAGUABLE

5de 15

¿CUODE [ARANCELARIA

16 SET, 1998

PARTIDA

DESCRIPCION

612 2523.10.00.00 [CEMENTOS SIN PULVERIZAR 'CLINKER”) 5 5 i
612 2523.21.00.00 [CEMENTO PORTLAND BLANCO, INCLUSO COLOREADO ARTIFICIALMENTE

2523.29.00.00 [CEMENTO PORTLAND, EXCEPTO CEMENTO. BLANCO O COLOREADO ARTIFICIALMENTE

612

2523.30.00.00 [CEMENTOS ALUMINOSOS

612

2523.90.00.00 [DEMAS CEMENTOS HIDRAULICOS
7019.31.00.00 |MATS.

612

7214.10.00.00 [BARRA DE HIERRO O ACERO SIN ALEAR FORJADAS

612 7214.20.00.00 [BARRA DE HIERRO O ACERO SIN ALEAR CON MUESCAS, CORDONES, SURCOS 0 RELIEVES
612 7214.91.00,00 [DEMAS, BARRÁ DE HIERRO 0 ACERO SIN ALEAR DE SECCION TRANSVERSAL RECTANGULAR
612 [-7214:59.00.00 LAS DEMAS BARRA DE HIERRO 0 ACERO SIN ALEAR

612 7216.10.00.00

PERFILES DE HIERRO 0 ACERO EN U, 10H, LAMINADOS O EXTRU. EN CALIENTE ALTURA<BOMM

¡PERFILES DE HIERRO O ACERO EN L. LAMINADOS O EXTRU. EN CALIENTE ALTURA<B0MM

612 7216.21.00.00
612 7216.22.00.00 [PERFILES DE HIERRO O ACERO ENT. LAMINADOS O EXTRU. EN CALIENTE ALTURA<B0MM
612 7218.31.00.00

¡PERFILES DE HIERRO 0 ACERO EN U. LAMINADOS O EXTRU, EN CALIENTE ALTURA>=80MM

612

7216.32.00.00 [PERFILES DE HIERRO 0 ACERO EN 1, LAMINADOS O EXTRU. EN CALIENTE ALTURA>=BOMM

512

7216.33.00.00 [PERFILES DE HIERRO O ACERO EN H, LAMINADOS O EXTRU. EN CALIENTE ALTURA>=80MM.

612

7216,40.00.00 [PERFILES DE HIERRO O ACERO EN L 0 T, LAMINADOS O EXTRU, EN CALIENTE ALTURA>=380MM

612

1216.50.00,00_ [LOS DEMAS PERFILESDE HIERRO 0 ACERO, SIMPLEMENTE LAMINADOS 0 EXTRUDIDOS EN CALIENTE

612

7216.61.00.00 [PERFILES DE HIERRO 0 ACERO OBTENIDOS A PARTIR DE PRODUCTOS LAMINADOS PLANOS

612

7216.69.00.00 [LOS DEMAS PERFILES DE HIERRO O ACERO OBTENIDOS OBTENIDOS 0 ACABADOS ENFRIO

612

7216.91.00.00 [PERFILES DE HIERRO 0 ACERO OBTENIDOS 0 ACABADOS EN FRIO. A PARTIR DE PROD. LAMINADOS

612

7216.99.00.00 |LOS DEMAS PERFILES DE HIERRO O ACERO SIN ALEAR

613

MATERIALES DE CONSTRUCCIÓN ELABORADOS

613

3816.00.00.00 [CEMENTOS, MORTEROS, HORMIGONES Y PREPARAC. SIMIL, REFRACTARIOS, EXC. PROD. DE 38.01

613

3917.21.00.90 [LOS DEMAS TUBOS RIGIDOS, DE POLÍMEROS DE ETILENO.

3917.22.00.00 [TUBOS RÍGIDOS, DE POLIMEROS DE PROPILENO.
3917.23.00.90 |LOS DEMAS TUBOS RÍGIDOS, DE POLIMEROS DE CLORURO DE VINILO.

3917.29.90,50 |LOS DEMAS TUBOS RÍGIDOS, RÍGIDOS DE LOS DEMAS PLASTICOS

3917.31.00,00 [TUBOS FLEXIBLES PARA UNA PRESION DE RUPTURA SUPERIOR O IGUAL A 27,6 MPA

613

3917.33.00.90 [LOS DEMAS TUBOS DE PLASTICO, SIN REFORZAR NI COMBINAR CON OTRAS MATERIAS, CON. ACCESORI
3917.39.00.10 [TUBOS ESPECIALES P/SISTEMA DE RIEGO POR GOTEO. POR ASPERSIEN U OTROS, SIN ACCESORIOS.

613

3917.39.00.90 [LOS DEMAS TUBOS, DE PLASTICOS

613

3917.40.00.00 ¡ACCESORIOS DE TUBERIAS DE PLASTICO

613
613
613
513

5807.10.00.00 [MANUFACTURAS DE ASFALTO 0 DE PROD. SIMILARES, EN ROLLOS
5807.90.00.00 [LOS DEMAS. ( MANUFACTURAS DE ASFALTO 0 DE PROD. SIMILARES).
6810.11.00.00 [BLOQUES Y LADRILLOS PARA LA CONSTRUCCION

6810.19.00.00 [TEJAS LOSETAS, LOSAS Y ARTICULOS SIMILARES

613

| 6810.91.00.00 [ELEMENTOS PREFABRICADOS PARA LA CONSTRUCCION O INGENIERIA CIVIL

613
613
613

6510.99.00.00 [LAS DEMAS MANUFACTURAS DE CEMENTO, HORMIGON 0 PIEDRA ARTIFICIAL, INCLARMADAS
PLACAS ONDULADAS DE AMIANTOCEMENTO, CELULOSACEMENTO 0 SIMILARES

613

613
613

613
613
513

613

7304.49.00.00_|LOS DEMAS TUBOS DE SEC. CIRCULAR DE ACERO INOXIDABLE

TUBOS, FUNDAS Y ACCESORIOS DE TUBERIA, DE AMIANTOCEMENTO, CELULOSACEMENTO O SIMILARES
6902.90.00.00 [LOS DEMAS (LADRIL.. PLAC., BALD. Y PZAS. CERAM, ANALG. D' CONST., REFRACT. EXCP. DE HARINAS ETC.)

5904.19.00.00 [LADRILLOS DE CONSTRUCCION

8907,90.00.00 [LOS DEMAS. (PLACAS Y BALDOSAS DE CERAMICA, SIN BARNIZAR NI ESMALTAR, PARA PAVIMENTACIÓN O
[REVESTIMIENTO ETC.)

5910.10.00.00 [DE PORCELANA, (FREGADEROS, LAVABOS, PEDESTALES DE LAVABOS, BAÑERAS, INODOROS. ETC.)

8910.90.00.00_ [LOS DEMAS. ((FREGADEROS, LAVABOS, PEDESTALES DE LAVABOS, BAÑERAS. INODOROS. ETC.

7004.90.00.20 [DE ESPESOR INF. O IGUAL A 6MM (VIDRIO ESTIRADO SOPLADO, EN HOJAS, INCLUSO CON CAPA
|ABSORVENTE, REFLECTANTE O ANTIREFLECTANTE, PERO SIN TRABAJAR DE OTRO MODO).

LOS DEMAS. (DE LOS DEMAS VIDRIOS ESTIRADOS O SOPLADOS EN HOJAS).

¡TUBOS DE PERFORACIÓN DE HIERRO O ACERO DE ENTUBACION, P' PETROLEO O GAS

7304.29.00.00 [DEMAS TUBOS DE PERFORACIÓN DE HIERRO 0 ACERO DE ENTUBACION.P' PETROLEO 0 GAS

7304.31.00.00 [ESTIRADOS O LAMINADOS EN FRIO

LOS DEMAS TUBOS DE SEC. CIRCULAR DE HIERRO O ACERO SIN ALEAR

TUBOS DE SEC. CIRCULAR DE ACERO INOXIDABLE ESTIRADOS O LAMINADOS EN FRIO

LOS DEMAS: ESTIRADOS O LAMINADOS EN FRIO (TUBOS DE SEC. CIRCULAR)

7306.40.00.00 [DEMAS TUBOS SOLDADOS, DE SECCION CIRCULAR, DE ACERO INOXIDABLE

7306.50.00.00 |DEMAS TUBOS SOLDADOS, DE SECCIÓN CIRCULAR, DE LOS DEMAS ACEROS ALEADOS

7306.60.00.00
7306.90.00.00 [LOS DEMAS TUBOS Y PERFILES HUECOS DE HIERRO O ACERO

730711.00.00 [ACCESORIOS DE TUBERIA MOLDEADOS DE FUNDICION NO MALEABLE

7307.19.00.00 ACCESORIOS DE TUBERIA MOLDEADOS EXC. FUNDICION NO MALEABLE

7307.21.00.00 |BRIDAS DE ACERO INOXIDABLE

7307 22.00.00 |CODOS, CURVAS Y MANGUITOS, ROSCADOS DE ACERO INOXIDABLE

7307.23.00.00 [ACCESORIOS PARA SOLDAR A TOPE DE ACERO INOXIDABLE

7307.29.00,00 [LOS DEMAS ACCESORIOS DE ACERO INOXIDABLE
7307.91.00.00_ |[BRIDAS DE FUNDICION DE HIERRO O ACERO
7307.92.00.00 [CODOS, CURVAS Y MANGUITOS, ROSCADOS DE FUNDICION DE HIERRO O ACERO

4 8de 15

p 16 SET. 1998

, > PARTIDA

¿CUODE [ARANCELARIA DESCRIPCION en
1307. 93.00.00 [ACCESORIOS PARA SOLDAR A TOPE DE FUNDICION DE HIERRO O ACERO

7307.99.00.00 [LOS DEMAS ACCESORIOS DE FUNDICION DE HIERRO O ACERO.

7308.10.00.00 [PUENTES Y SUS PARTES DE FUNDICION DE HIERRO O ACERO

7308,20.00.00 [TORRES Y CASTILLETES DE FUNDICION DE HIERRO 0 ACERO

7308.30.00.00 PUERTAS, VENTANAS Y SUS MARCOS, BASTIDORES Y UMBRALES DE FUNDICION DE HIERRO U ACERO

7308.40.00.00 [MATERIAL DE ANDAMIAJE, ENCOFRADO, APEO 0 APUNTALAMIENTO DE FUNDICION DE HIERRO 0 ACÉ

7308.90.10.00 [CHAPAS.BARRAS.PERFILES.TUBOS Y SIMI..F>* CONSTRUCCION DE FUNDICION DE HIERRO U ACERO

7308.90.90.00 [LOS DEMAS CONSTRUCCIONES Y SUS PARTES DE FUNDICON DE HIERRO 0 ACERO

7318.15.10.00 [PERNOS DE ANCLAJE EXPANDIBLES, PARA CONCRETO. (LOS DEMAS TORNILLOS Y PERNOS. INCLUSO CON
¡SUS TUERCAS Y ARANDELAS).

613 732410.00.00 |FREGADEROS (PILETAS DE LAVAR) Y LAVABOS, DEACERO INOXIDABLE
613 8301.10.00.00 [CANDADOS
613 8301,40.90.00 [LAS DEMAS (CERRADURAS Y CERROJOS DE METALES COMUNES).

pal

613 $302,10.90.00 [LAS DEMAS (BISAGRAS DE CUALQUIER CLASE, DE METALES COMUNES).
613 8302.60.00.00 [CIERRAPUERTAS AUTOMATICOS, DE METALES COMUNES.
613 8481.80.10.00_|LOS DEMAS. (CANILLAS O GRIFOS PARA USO. DOMESTICO).
613 9405.40.90.00_|LOS DEMAS APARATOS ELECTRICOS DE ALUMBRADO

613 9406.00.00,00 [CONSTRUCCIONES PREFABRICADAS

710 MAQUINAS Y HERRAMIENTAS

710. 8201.10.00.00 [LAYAS Y PALAS
710 8201.30.00.00 [AZADAS, PICOS, BINADERAS, RASTRILLOS Y RAEDERAS

730 MATERIAL DE TRANSPORTE Y TRACCIÓN

9)

730 4013.90.00.00 [LAS DEMAS CAMARAS DE CAUCHO PARA NEUMATICOS.

5810

6903.10.10.00 [RETORTAS Y CRISOLES CON UN CONT.DE GRAFITO U OTRO CARBONO 0 DE MEZCLA DE AMBOS >50MPESO.

810 MAQUINAS Y APARATOS DE OFICINA, SERVICIO Y CIENTÍFICOS
i

810 | 7115.10.00.00
510 | 8423.20.00.00
810 8423.30,90.00
810 8423.81.00,10
810
810

[CATALIZADORES DE PLATINO EN FORMA DE TELA O ENREJADO
BASCULAS Y BALANZAS PARA PESADA CONTINUA SOBRE TRANSPORTADOR e
LAS DEMAS BASCULAS Y BALANZAS PARA PESADA CONSTANTE.
¡APARATOS E INSTRUMENTOS PARA PESAR DE FUNCIONES MULTIPLES DUSOS ESPECIALES: CAPACID
8471.10.00.00 [MAQUINAS AUTOMATICAS PTRATAMIENTO 0 PROCESAMIENTO DE DATOS. AÑALOGICAS O HIBRIDAS
MAQUINAS AUTOM. PTRATAMIENTO/ PROCESAMIENTO DE DATOS DIGITALES, PORTATILES PESO<=10KG

LAS DEMAS, QUE INCLUYAN LA MISMA ENVOLTURA, AL MENOS UNA UNIDAD CENTRAL DE PROCESO, ETC,

LAS DEMAS PRESENTADAS EN FORMA DE SISTEMAS

IMPRESORAS

8471.80.00.00 [LAS DEMAS UNIDADES DE MAQUINAS AUTOMATICAS P.TRATAM.O PROCES.DE DATOS (UNID.DE DISCO)

8471.90.00.00 [LOS DEMAS MAQUINAS AUTOMATICAS PL EL TRATAMIENTO O PROCESAMIENTO DE DATOS Y UNIDADES

8513,10.10.00 [LAMPARAS ELECTRICAS PORTATILES DE SEGURIDAD

810 | 9008.11.00.00 [APARATOS DE FOTOCOPIA ELECT. POR PROCEDIMIENTO DIRECTO (REPRODUCCION DIRECTA DEL ORIGIN

210 | 9009.12.00.00 [APARATOS DE FOTOCOPIA POR PROCEDIMIENTO INDIRECTO.

9009.21.00.00 [APARATOS DE FOTOCOPIA POR SISTEMA OPTICO.

$009.22.00.00 [APARATOS DE FOTOCOPIA DE CONTACTO.

$011.19.00.00 [MICROSCOPIOS ESTEREOSCOPICOS

e 810 | 9015,10.00.00
810 | $015.20.10.00 [TEODOLITOS
810 | 8015.20.20.00 [TAQUIMETROS

810 | 9015.30.00.00 [NIVELES 7]

810 9015.40.10.00 |INSTRUMENTOS Y APARATOS DE FOTOGRAMETRIA ELECTRICOS 0 ELECTRONICOS

810 9015.40.90.00 |LOS DEMAS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRIA.

810 | 9015.80.10.00 [LOS DEMAS INSTRUM.Y APARA. DE GEODESIA, TOPOGRAFÍA, AGRIMENS., ETC ELECTRICOS 0

ELECTRONICOS

9015.80.90.00 [LOS DEMAS INSTRUM. Y APARA. DE GEODESIA, TOPOGRAFÍA, AGRIMENSURA, NIVELACIÓN,

FOTOGRAMETRIA

9017.10.00.00 [MESAS Y MAQUINAS DE DIBUJAR, INCLUSO AUTOMÁTICAS.

[BO [v9977-201009* PANTOGRAEDO:— 30 PR A A A

810 | 9017.30.00.00 [MICROMETROS, PIES DE REY, CALIBRADORES, ETC.

PARA MEDIDA LINEAL

e ba LOS DEMAS INSTRUMENTOS DE DIBUJO, TRAZADO U CALCULO NO EXPRESADSS NI COMPRESDIDOS EN
2 /[_a10 | 9018.11.00.00 [ELECTROCARDIOGRAFOS Y SUS PARTES.

> s/ [850 | -9018.12.00.00 [APARATOS DE DIAGNOSTICO (ECOGRAFIA)

YU ye 9018 13.00.00 [APARATOS PARA RESONANCIA MAGNETICA

810 $018.14.00.00
$810 9018.19.00.00

¡APARATOS DE CENTELLOGRAFIA
LOS DEMAS APARATOS DE ELECTRODIAGNOSTICO (INCL,LOS APRTS DE EXPLORAC.FUNCION.O DE VIGIL.Y
¡SUS PART

[TORNOS DENTALES
LOS DEMAS APARATOS DE OFTAMOLOGÍA
¡ELECTROMEDICOS

9018.41.00.00
9018.50.00.00

7de 15

dia,

¿A 16 SET, 1998

¿CUODE [ARANCELARIA DESCRIPCION
9019.10.00.00 JAPARATOS DE MACANOTERAPIA
810 9019.20.00.00
810 2020.00.
810 3022.12.00.00 [APARATOS DE TOMOGRAFÍA COMPUTARIZADOS
810 2022.13.00.00 [LOS DEMAS PARA USO OBONTOLOGICO (RAYOS Xx

9022.14.00.00 [LOS DEMAS PARA USO MEDICO (RAYOS Xx)

9022.19.00.00 [APARATOS DE RAYOS X PARA OTROS USOS
810 $022.30.00.00 [TUBOS DE RAYOS X
810 | 9025.19.11.00 [PIROMETROS ELECTRICOS O ELECTRONICOS
810 2025.19,19.00_ [LOS DEMAS TERMOMETROS ELECTRICOS O ELECTRONICOS
810 2025,12.90.00 [LOS DEMAS, TERMOMETROS Y PIROMETROS, QUE NO SEAN ELECTRICOS 0 ELECTRONICOS
810 3025.80.30.00 [DENSIMETROS, AREOMETROS, PESALIQUIDOS E INSTRUMENTOS FLOTANTES SIMILARES
810 9025.80.41.00 [HIGROMETROS Y SICROMETROS ELECTRICOS O ELECTRONICOS
3810 2025.80.49.00 [BAROMETRO ELECTRICO O ELECTRONICO.
810 9025.80.90.00_|HIGROMETRO, SICROMETRO Y BARÓMETRO, EXCEPTO ELECTRICO O ELECTRONICO
810 2026.10.12.00 [INDICADORES DE NIVEL ELECTRICOS O ELECTRONICOS
810 8026.10.19.00 |LOS DEMAS INSTRUM.Y APARATOS ELECTRICOS 0 ELECTRONICOS P” MEDIDA O CONTROL DEL CAUDAL
810 9026.10.90.00 [LOS DEMAS INSTRUM.Y APARATOS QUE NO SEAN. ELECTRICOS 0 ELECTRONICOS P' MEDIDA 0 CONTROL
810 MANOMETROS PARA VEHICULOS DEL CAPÍTULO 87
LOS DEMAS INSTRUM, Y APARATOS PARA LA MEDIDA O CONTROL DE PRESION,ELECTRICOS 0 ELECTRO.
LOS DEMAS INSTRUM,Y APARA, P" LA MEDIDA O CONTROL DE PRESION Q' NO SEAN ELECTRICOS 0 EL
[CONTADORES DE CALOR DE PAR TERMOELECTRICO.
810 | 9026.80.19.00 [LOS DEMAS INSTRUMENTOS Y APARATOS ELECTRICOS D ELECTRONICOS
310 | 9026.80.90.00 [LOS DEMAS INSTRUMENTOS Y APARATOS QUE NO SEAN ELECTRICOS 0 ELECTRONICOS
[aro_ | s027-10.-10.00 [ELECTRICOS O ELECTRÓNICOS (ANALIZADORES DE GASES O HUMOS)

810 | 9027.10.90.00 [ANALIZADORES DE GASES, HUMOS. EXCEPTO ELECTRICO O ELECTRONICO.
310 | 8027:30.10.00 [ELÉCTRICOS O ELECTRÓNICOS (ESPECTROMETROS, ESPECTROFOTOMETROS Y ESPECTROGRAFOS]
810 9027.30-90.00 [ESPECTROMETROS, ESPECTROFOTOMETROS Y ESPECTROGRAFOS, EXCEPTO ELECTRICO O
¡ELECTRONICO.
5027.50-10.00 [ELÉCTRICOS O ELECTRÓNICOS (LOS DEMAS INSTR. Y APARATOS QUE UTILIZAN RADIACIONES OPTICAS)
$9027.50.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS QUE UTILIZAN RADIACIONES. OPTICAS, EXCEPTO ELECTRICO O

ELECTRONICO

810 9027.80.11.00 |POLARIMETROS, MEDIDORES DE PH (PEACHIMETROS), TURBIDIME
810 9027.80,12.00 [DETECTORES DE HUMO.
810 2027.80.19.00 [LOS DEMAS (ELECTRICOS O ELECTRONICOS INSTR. O APARATOS)
810 9027.80.90.00 [LOS DEMÁS, (LOS DEMAS DE LOS INSTR. O APARATOS PARA ANALISIS FISICOS O QUIMICOS)
810 | 9030.31,00,00 [MULTIMETROS
810 2030.39.00.00 [LOS DEMAS INSTRU. Y APARA. P* MEDIDA O CONTROL DE TENSION, INTENSIDAD, RESISTENCIA O POTE
2030.40.00.00 [LOS DEMAS INST.Y APRTS CONCEB.P.LAS TECNICAS DE
|[TELECOMUN:HIPSOMETROS.KERDOMETROS DISTORSIOM. ETC
MAQUINAS ELECTRONICAS PARA EQUILIBRAR PIEZAS MECANICAS
LAS DEMAS MAQUINAS PARA EQUILIBRAR PIEZAS MECANICAS.
[BANCOS DE PRUEBAS.
[LOS DEMAS, DE LOS DEMAS INSTRUMENTOS Y APARATOS OPTICOS
$031.80.19.00 [LOS DEMAS INSTRUMENTOS, APARATOS, Y MAQUINAS DE CONTROL ELECTRICOS O ELECTRONICOS, NO.
2031.80.99.00 |LOS DEMAS INSTRUMENTOS, APARATOS, Y MAQUINAS DE CONTROL NO ELECTRICOS 0 ELECTRONICOS.
2032.10.00.00 [TERMOSTATOS
MANOSTATOS (PRESOSTATOS)
INSTRUMENTOS Y APARATOS HIDRAULICOS O NEUMATICOS
¡REGULADORES DE VOLTAJE PARA UNA TENSION <= 260 V, E INTENSIDAD <= 30 A

2032.89,19.00 [REGULADORES DE VOLTAJE PARA UNA TENSION > 260 V, E INTENSIDAD > 30 A
2032.89.90.00 |LOS DEMAS INSTRUMENTOS Y APARATOS PARA REGULACION O CONTROL AUTOMATICOS

2402.10.10.00 [SILLONES DE DENTISTA.
29402.90.10.00 [MESAS DE OPERACIONES Y SUS PARTES
$402.90.90.00 [LAS DEMAS MUEBLES PARA MEDICINA, CIRUGIA, ODONTOLOGIA O VETERINARIA.

9405.10.10.00 [APARATOS DE ALUMBRADO PARA SALAS DE CIRUGIA
9405,40.20.00 [PROYECTORES DE LUZ

4417.00,10.00 [HERRAMIENTAS DE MADERA.
6804.22.00.00 [DE LOS DEMAS ABRASIVOS AGLOMERADOS O DE CERAMICA (MUELAS Y ARTÍCULOS SIMILARES, SIN
BASTIDOR, PARA MOLER, DESFIBRAR, TRITURAR, AFILAR, PULIR, ETC.)
3202.10.10.00 [SERRUCHOS.
8202 10.90.00 [DEMAS SIERRAS DE MANO.
8202.20.00.00 [HOJAS DE SIERRA DE CINTA
8202.91.00.00 [HOJAS DE SIERRA RECTAS PARA TRABAJAR METAL
8202.99,00.00. [DEMAS HOJAS DE SIERRA

820 | 8203.10.00.00 |LIMAS, ESCOFINAS Y HERRAMIENTAS SIMILARES
820 | 8203.20.00.00 [ALICATES (INCLUSO CORTANTES). TENAZAS. PINZAS Y HERRAMIENTAS SIMILARES
820 | 8203:30.00.00 [CIZALLAS PARA METALES Y HERRAMIENTAS SIMILARES
[ICORTATUBOS, CORTAPERNOS, SACABOCADOS Y HERRAMIENTAS SIMILARES
[820 | -8204.11.00,00 |LLAVES DE AJUSTE DE MANO DE BOCA FIJA
8204.12.00.00 [LLAVES DE AJUSTE DE MANO DE BOCA VARIABLE
8204.20.00.00 [CUBOS DE AJUSTE INTERCAMBIABLES, INCLUSO CON MANGO

9026.20.90.00
810 9026.80.11.00

810
810

$9031.10.10.00
9031.10.90.00
2031.20.00.00
29031.49.90.00

810
810
810.
810

8de 15

. > PARTIDA — LS 1008
/GUODE DESCRIPCION 34
X HERRAMIENTAS DE TALADRAR O ROSCAR (INCLUIDAS LAS TERRAJAS)
A 8205.20-00.00 |MARTILLOS Y MAZAS
8205.30.00.00 [CEPILLOS, FORMONES, GUBIAS Y HERRAMIENTAS CORTANTES SIMILARES PARA TRABAJAR MADERA
j 820 8205.40,10.00 [DESTORNILLADOR PARA TORNILLOS DE RANURA RECTA
820 8205.40.90.00 [DEMAS DESTORNILLADORES
| [so [ 3205.59.20.00 [CINCELES
820 8205,59.30.00 |[BURILES Y PUNTAS
820 8205.59.60.00 [ACEITERAS; JERINGAS PARA ENGRASAR -
820 8205.59.92.00 [HERRAMIENTAS PARA ALBANILES. FUNDIDORES, CEMENTEROS. YESEROS, PINTORES (LLANAS, PALET
820 8205.59.99.00 [LAS DEMAS HERRAMIENTAS DE MANO
820 8205.60.10.00 |LAMPARAS DE SOLDAR
$20 | 5205.50.90.00 [DEMAS ARTÍCULOS SIMILARES A LAS LAMPARAS DE SOLDAR
820 8205.70.00.00 [TORNILLOS DE BANCO, PRENSAS DE CARPINTERO Y SIMILARES
820 5205.90.00.00 [JUEGOS DE ARTÍCULOS DE DOS O MAS DE LAS SUBPARTIDAS ANTERIORES
820 8206.00.00.00 [HERRAMIENTAS DE DOS O MAS DE LAS PARTIDAS NOS 82.02 A 82.05, ACONDIC, EN JUEGOS PARA VENTA AL
POR MENOR.
820 8209.00.10,00 [DE CARBUROS DE TUNGSTENO (PLAQUITAS, BARILLAS, PUNTAS, ETC.)
820 8424.10.00.00 JEXTINTORES, INCLUSO CARGADOS.
820 8424.20.00.00 [PISTOLAS AEROGRAFICAS Y APARATOS SIMILARES.
820 8424.30.00.00 MAQUINAS Y APARATOS DE CHORRO DE ARENA 0 DE VAPOR Y APARATOS DE CHORRO SIMILARES
820 8424.90.00.90 [LAS DEMAS PARTES, LAS DEMAS.
[320 | 8467.11-10.00 [TALADRADORAS, PERFORADORAS.
820 5467.11.20.00 [PARA PONER Y QUITAR TORNILLOS, PERNOS Y TUERCAS (HERAMIENTAS NEUMATICAS O HIDRAULICAS]
820 2467.11.90.00 [HERRAMIENTAS NEUMATICAS, LAS DEMAS

8467.19.10.00 |[COMPACTADORES Y APISONADORES
2487.19.20.00 [VIBRADORAS DE HORMIGON (NEUMAÁTICAS O HIDRAULI

29)
8487.19.90.00 [LAS DEMAS HERRAMIENTAS NEUMATICAS.

£508.10.00.00 [TALADROS DE TODAS CLASES, INCL.PERFORADORAS ROTATIVAS (MOTOR INCORPOR.) USO MANUAL

£508.80.00.00_|LAS DEMAS HERRAMIENTAS. (MOTOR INCORPORADO) DE USO MANUAL
£508.90.00.00 [PARTES DE HERRAMIENTAS ELECTROMECANICAS CON MOTOR ELECT.INCORPORADO, USO MANUAL

PARTES Y ACCESORIOS DE MAQUINARIA INDUSTRIAL

4010.11.00.00 [REFORZADAS SOLO CON METAL, (CORREAS TRANSPORTADORAS DE CAUCHO. VMULCANIZADO).

4010.12.00.00 |REFORZADAS SOLO CON MATERIA TEXTIL (CORREAS TRANSPORTADORS DE CAUCHO. VULCANIZADO).

4010.13.00.00 [REFORZADAS SOLO CON PLASTICO (CORREAS TRANSPORTADORAS ETC)

4010.19.00.00 [LAS DEMAS CORREAS TRANSPORTADORAS

4010.21.00.00 [CORREAS DE TRANSMISION SIN FIN DE CIRC.SUP. A 60 CM PERO INFERIOR O IGUAL A 1800M. INCLUSO
[ESTRIADAS DE SECC. TRAPEZOIDAL

830

4010.22.00.00 [CORREAS DE TRANSMISION SINFÍN DE CIRCUNF. SUPERIOR 180 CM PERO INFERIOR O IGUAL 240 CM ETC.

830

830 4010.23.00.00 [CORREAS DE TRANSMISION SINFÍN DE CIRCUNF. SUPERIOR 60 CM, PERO INF. O IGUAL A 150, CON.

MUESCAS SINCRONICAS.
4010.24.00.00 [CORREAS DE TRANSMISION SINFÍN DE CIRCUNF. SUPERIOR 150 CM, PERO INF. O IGUAL. 198 CM CON
MUESCAS SINCRONICAS.

830

830

4010.29.00.00 [LAS DEMAS CORREAS DE TRANSMISION
5911.90.90.00 [LOS DEMAS, DE LOS DEMAS PRODUCTOS Y ARTÍCULOS TEXT.PARA USOS TECNICOS MENCIONADOS EN LA
NOTA 7 DEL CAP.

NA

Ñ

[830 |-8207.50.00.00
MNEso | 8207:70.00.00 |
NE 30 | 8207.50.00.00
EF3O | -8207.90.00.00

830 8207.13.10.00 [TREPANOS Y CORONAS
830 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET
BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET
830 8207.13.90.00 ¡DEMAS UTILES DE PERFORACIÓN 0 SONDEO CON PARTE OPERANTE DE CERMET
830 8207.19.10.00 [TREPANOS Y CORONAS, LOS DEMAS, INCLUIDAS LAS PARTES
o
830 8207.19.29.00 [LAS DEMAS BROCAS, INCLUIDAS LAS PARTES
830 8207.19.30.00 |BARRENAS INTEGRALES, LAS DEMAS, INCLUIDAS LAS PARTES.
830 8207.19.90.00 [DEMAS UTILES DE PERFORACION O SONDEO: PARTES
830 8207.40.00.00 UTILES DE ROSCAR (INCLUSO ATERRAJAR)

UTILES DE TALADRAR

¡UTILES DE FRESAR

UTILES DE TORNEAR

DEMAS UTILES INTERCAMBIABLES DE PERFORACIÓN 0 SONDEO

SO
OTE 8208.10.00.00

8411.69.00.00

[830 | 8412.21.00.00
[830 | 8412:31.00.00
[ 9 | 8413.11.00.00
830 | 8413.19.00.00
830 | 8413.20.00.00
830 | 8413.30.20.00
830.
830
830

SF

8413.40.00.00 [BOMBAS PARA HORMIGON.
8413.50.00.00 [LAS DEMAS BOMBAS VOLUMETRICAS ALTERNATIVAS
8413.60.00.00 [LAS DEMAS BOMBAS VOLUMETRICAS ROTATIVAS

CUCHILLAS Y HOJAS CORTANTES PARA MAQUINAS O APARATOS MECANICOS.
PARTES DE LAS DEMAS TURBINAS A GAS

MOTORES HIDRAULICOS CON MOVIMIENTO RECTILINEO (CILINDROS)
ICON MOVIMIENTO RECTILINEO (CILINDROS). (MOTORES NEUMATICOS)

BOMBAS PARA DISTRIBUCION DE CARBURANTES 0 LUBRICANTES, DEL TIPO DE LAS UTILIZADAS EN
GASOLINERAS, ESTACIONES DE SERVICIO Y GARAJES.

LAS DEMAS, (BOMBAS CON DISPOSITIVO MEDIDOR INCORPORADO 0 CONCEBIDAS PARA LLEVARLO).
BOMBAS MANUALES, EXCEPTO LAS DE LAS SUBPARTIDAS 84.13.11.00 U 84.13.19.00. (ALTERNATIVAS,
[ROTATIVAS).

ILAS DEMAS, DE INYECCION. (BOMBAS DE CARBURANTE, ACEITE O REFRIGERANTE. PARA MOTORES DE
¡ENCENDIDO POR CHISPA 0 COMPRESION).

9de 15

¿CUODE [ARANCELARIA DESCRIPCION.
>) 1 830 B413.70,11.00 [LAS DEMAS BOMBAS CENTRIFUGAS MONOCELULARES, DE DIAMETRO DE SALIDA IGUAL O INF. A 100 MM.

a 16 SET 1998

. 830 8413.70.19.00 [LAS DEMAS BOMBAS CENTRIFUGAS MONOCELULARES

830. £413.81.10.00 [LAS DEMAS BOMBAS DE INYECCION, PARA LIQUIDOS. A 1
830 8413.81.90,00 [LAS DEMAS. (BOMBAS: -LAS DEMAS BOMBAS; ELEVADORAS DE LÍQUIDOS”).
830

8413.82.00.00 [ELEVADORES DE LIQUIDOS.

330 8413.91.10.00 [PARTES DE BOMBAS PARA DISTRIBUCION O VENTA DE CARBURANTE

830 8414,10.00.00 [BOMBAS DE VACIO

830 8414,40.10.00 [COMPRESOR $ DE AIRE MONTADOS SOBRE CHASIS REMOLCABLE DE POTENCIA INFERIOR A 30 KW (40HP)

830 8414.40.90.00
830 8414.59.00,00

LOS DEMAS COMPRESORES DE AIRE MONTADOS SOBRE CHASIS REMOLCABLE CON RUEDAS.
LOS DEMAS VENTILADORES CON MOTOR ELECTRICO INCORPORADO

830 8414.80.10,00 [COMPRESORES PARA VEHICULOS AUTOMOVILES

830 8414.80.22.00

LOS DEMAS COMPRESORES DE POTENCIA INFERIOR A 30 KW (40 HP)
LOS DEMAS COMPRESORES DE POTENCIA SUPERIOR O IGUAL A 30 KW (40 HP) E INFERIOR A 262,9KW
(352HP]

8414.80.23.00

8414.90.10.00

LOS DEMAS COMPRESORES DE POTENCIA SUPERIOR O IGUAL A 262,5 KW (352 HP)
LOS DEMAS COMPRESORES:
PARTES DE COMPRESORES

830 8414.90,90.00 [PARTES PARA BOMBAS DE VACIO, DE AIRE, DEMAS COMPRESORES Y MOTOCOMPRESORES;

A
830 8416.10.00.00 ¡QUEMADORES DE COMBUSTIBLES LIQUIDOS.

VENTILADORES, CAMPAN.ET.

830 8416.20.20.00 [QUEMADORES DE GASES

830 8416.90.00.00 [PARTES DE QUEMADORES PARA LA ALIMENTACIÓN DE HOGARES, DE COMBUSTIBLES LIQUIDOS Y DE

IGASES, ETC.)

830 421.99.10.00 [ELEMENTOS FILTRANTES PARA FILTROS DE MOTORES
830 5421.99:90.00 [LOS DEMAS. (PARTES DE APARATOS PARA FILTRAR LIQUIDOS 0 GASES).

830 [PARTES DE MAQUINAS 0 APARATOS DE LA PARTIDA N 84.25

830 [CANGILONES, CUCHARAS, CUCHARAS DE ALMEJA, PALAS Y GARRAS 0 PINZAS

830 [HOJAS DE TOPADORAS FRONTALES (»BULLDOZERSN) 0 DE TOPADORAS ANGULARES CANGLEDOZERS]
830 | 8431.43.00.00 [PARTES DE MAQUINAS DE SONDEO D PERFORACIÓN DE LAS SUBPARTIDAS NOS 5430.41 U 8430.49

830 | 8431.49.00.00 [LAS DEMAS PARTES DE MAQUINAS Y APARATOS DE LAS PARTIDAS N| 84.26.84.29 U 84.20

830 [LAS DEMAS PARTES PARA MAQUINAS DE LAS PA 8458 A 8461.

830 | 8466.94.00.00 [DEMAS PARTES Y ACCESORIOS PARA MAQUINAS DE LAS PARTIDAS NO 54.62 U 84.63

830 8468.90.00.00 [PARTES DE MAQUINAS Y APARATOS DEGAS PARA SOLDAR Y CORTAR
830 8503.00.00.00 [PARTES IDENTIFICABLES COMO DESTINADAS, EXCLUSIVA O PRINCIPALMENTE A LAS MAQUINAS DE LAS PA

¡8501 U 8502

830 8504.90.00.00 [PARTES. PARA LOS TRANSFORMADORES, BALASTOS Y BOBINAS DE REACTANCIA Y AUTOIND.P. 260 V Y 30

A

840
840

840

MAQUINARIA INDUSTRIAL

8404.10.00.00 [APARATOS AUXILIARES PARA LAS CALDERAS DE LAS PARTIDAS NOS 84.02 U 84.03

8406.81.00.00 [DE POTENCIA SUPERIOR A 40 MW (LAS DEMAS TURBINAS)

840 8406.82.00.00 [DE POTENCIA INFERIOR O IGUAL A 40 MW (LAS DEMAS TURBINAS)

8408.90.10.00 [LOS DEMAS MOTORES DE ENCENDIDO POR COMPRESIÓN (DIESEL O SEMIDIESEL).DE POTENCIA INFERIOR

'O IGUAL A 174 HP.

840 | 8412.29.00.00 [LOS DEMAS. (MOTORES HIDRAULICOS).

240 | 8412.39.00.00 [LOS DEMAS. (MOTORES NEUMATICOS)
840 | 8412.80.90.00 |LOS DEMAS. (MOTORES Y MAQUINAS MOTRICES).

840 LAS DEMAS. (PARTES PARA LOS DEMAS MOTORES Y MAQUINAS MOTRICES)

840 | 8415.10.10.00 [ACONDICIONADORES DE AIRE PARA PARED 0 VENTANA CON EQUIPO DE ENFRIAMIENTO < O = A 30.000

¡BTU/HORA.

840 | 8415.10.90.00 |LOS DEMAS ACONDICIONADORES DE AIRE PARA PARED O VENTANA

840 'ACONDICIONADORES DE AIRE CON VALVULA DE INVERSION Y EQUIPO DE ENFRIAMIENTO <3/4 = 30.0
240 LOS DEMAS ACONDICIONADORES DE AIRE CON VALVULA DE INVERSION Y EQUIPO DE ENFRIAMIENTO.
840 LOS DEMAS ACONDICIONADORES DE AIRE CON EQUIPO DE ENFRIAMIENTO < 3/4 = A 30.000 BTUMORA

840 8415.82.30.00 [LOS DEMAS ACONDICIONADORES DE AIRE CON EQUIPO DE ENFRIAMIENTO>A 30.000 BTU/HORA Y <3/4
840 8415.83.00.10 |ACONDICIONADORES DE AIRE SIN EQUIPO DE ENFRIAMIENTO HASTA 30.090 BTU/HORA.

8415.83,00.90 [LOS DEMAS ACONDICIONADORES DE AIRE SIN EQUIPO DE ENFRIAMIENTO
8417.80.90.00_ |LOS DEMAS HORNOS

8418.69.92.00 [FUENTES DE AGUA

8418.69.99.90 [LOS DEMAS CAMARAS O TUNELES DESARMABLES O DE PANELES
8419.20.00.00 [ESTERILIZADORES MEDICOS, QUIRÚRGICOS O DE LABORATORIO
8419.50.90.00 |LOS DEMAS INTERCAMBIADORES DE CALOR

8419.89.10.00 [AUTOCLAVES
8421.21.90.00 [LOS DEMAS. APARATOS PARA FILTRAR 0 DEPURAR AGUA (NO DOMESTICOS).

8421.23.00.00 [APARATOS PARA FILTRAR LUBRICANTES 0 CARBURANTES EN MOTORES DE ENCENDIDO POR CHISPA 0
8421.29.10.00 [FILTROS PRENSA.
8421.29.20.00 [FILTROS MAGNETICOS Y ELECTROMAGNETICOS.

8421.29.90.00 [LOS DEMAS APARATOS PARA FILTRAR O DEPURAR LIQUIDOS.

8421.31.00.00 [FILTROS DE ENTRADA DE AIRE PARA MOTORES DE ENCENDIDO POR CHISPA O COMPRESION
8421.39.10.00 [DEPURADORES LLAMADOS CICLONES

8421,39.20.00 [FILTROS ELECTROSTATICOS DE AIRE U OTROS GASES.

7 10 de 15
1

16 SET. 1998

PARTIDA

ARANCELARIA DESCRIPCION

8421.39.90.00 [LOS DEMAS APARATOS PARA FILTRAR 0 DEPURAR GASES

840 | 8422.30.10.00 peas DE LLENADO VERTICAL CON RENDIMIENTO INFERIOR O IGUALA 40 UNIDADES POR MINUTO
(SACOS BOLSAS O CONTINENTES ANALOGOS).

840 | 8422.40.90.00 [LAS DEMAS, (MAQUINAS Y APARATOS PARA EMPAQUETAR O ENVOLVER MERCANCIAS - ENZUNCHADORAS
[DE BULTOS).

840 | 8425.11.00.00 |POLIPASTOS CON MOTOR ELECTRICO

840

[ESPECIALMENTE CONCEBIDOS PARA EL INTERIOR DE MINAS.

3
£425.19.00.00 [LOS DEMAS. (POLIPASTOS; TORNOS Y CABRESTANTES; GATOS). E
B425.20.00.00 [TORNOS PARA EL ASCENSO Y DESCENSO DE JAULAS O MONTACARGAS EN POZOS DE MINAS; TORNOS

8425.31.00.00 [CON MOTOR ELECTRICO. (LOS DEMAS-TORNOS; CABRESTANTES)

8425.39.00.00 [LOS DEMAS. (LOS DEMAS TORNOS; CABRESTANTES),

8425.41.00.00 [ELEVADORES FIJOS PARA VEHICULOS AUTOMOVILES, DEL TIPO USADO EN TALLERES

B425.42.20.00 [PORTATILES PARA VEHICULOS. (LOS DEMAS GATOS HIDRAULICOS).

8425.42.90.00 [LOS DEMAS, (LOS DEMAS: GATOS HIDRAULICOS EXCEPTO LOS PORTATILES PARA VEHICULOS).

£425.49.90.00 [LOS DEMAS. (LOS DEMAS-GATOS).

8426.11.00.00 [PUENTES GRUAS (INCLUIDAS LAS VIGAS) RODANTES, SOBRE SOPORTE FIJO.

8426.12.10.00 |PORTICOS MOVIES SOBRE NEUMATICOS

5426.19.00.00 [LOS DEMAS PUENTES RODANTES, PORTICOS, PUENTES GRUA Y CARRETILLAS PUENTE

8426.20.00.00 [GRUAS DE TORRE
8426.30.00.00 [GRUAS DE PORTICO

5426.41.-10.00 [CARRETILLAS GRUA

5425.41.90.00 [LAS DEMAS MAQUINAS Y APARATOS, AUTOPROPULSADOS, SOBRE NEUMATICOS.

840 8426.49.00.00 [LOS DEMAS MAQUINAS Y APARATOS AUTOPROPULSADORES SOBRE NEUMÁTICOS
840 8426.91.00.00 [CONCEBIDOS PARA MONTARLOS SOBRE VEHICULOS DE CARRETERA
840 8425.99.10.00 [CABLES AEREOS ('BLONDINES”

8426.99.20.00 [GRUAS DE TIJERA ("DERRICKS”)

£426.99.90.00 [LOS DEMAS MAQUINAS Y APARATOS DE ELEVACION SOBRE CABLE AEREO

8427.20.00.00 |LAS DEMAS CARRETILLAS AUTOPROPULSADAS

840

8428.39.00.00 [LOS DEMAS APARATOS ELEVADORES O TRANSPORTADORES DE ACCION CONTINUA, PARA MERCANCIAS.
8428.50.00.00 [EMPUJADORES DE VAGONETAS DE MINAS, CARROS TRANSPORTADORES, BASCULADORES Y
VOLTEADORES, DE VAGONES, DE VAGONETAS,ETC, PARA MANIPULACION DE MATERIAL MOVIL SOBRE
RIELES

8429.11.00.00 |DE ORUGAS: TOPADORAS FRONTALES (BULLDOZERSI Y TOPADORAS ANGULARES(ANGLEDOZERSI

840 8429.19.00.00 |LAS DEMAS TOPADORAS FRONTALES Y TOPADORAS ANGULARES.
840 8429.20.00.00 [NIVELADORAS
840 8429.30.00.00 |TRAILLAS ("SCRAPERS”

8429.40.00.00 [COMPACTADORAS Y APISONADORAS (APLANADORAS)

8429.51.00.00 |CARGADORAS Y PALAS CARGADORAS DE CARGA FRONTAL.
8429.52.00.00 [MAQUINAS CUYA SUPERESTRUCTURA PUEDA GIRAR 350%

8429.59.00.00 |LAS DEMAS PALAS MECANICAS, EXCAVADORAS, CARGADORAS Y PALAS CARGADORAS.

840 8430.31.00.00 [AUTOPROPULSADAS. (CORTADORAS Y ARRANCADORAS, DE CARBON O ROCAS. Y MAQUINAS PARA HACER
JTUNELES O GALERIAS, MAQUINAS PARA HACER TUNELES, AUTOPROPULSADAS
840 8430.39.00.00 [LAS DEMAS. (CORTADORAS Y ARRANCADORAS DE CARBON Y ROCAS, MAQUINAS PARA HACER TUNELES).
840 8430.41.00.00 ¡AUTOPROPULSADAS. (LAS DEMAS MAQUINAS DE SONDEO O PERFORACION).
840 | 8430-49.00.00 [LAS DEMAS. (LAS DEMAS MAQUINAS DE SONDEO O PERFORACION).
840 8430.61.10.00 [RODILLOS APISONADORES. (LAS DEMAS MAQUINAS Y EQUIPOS SIN PROPULSION:]
840 | 2454.10.00.00 [CONVERTIDORES
840 | 8454.20.00.00 |LINGOTERAS Y CUCHARAS DE COLADA PARA FUNDICIONES.
840 | 8454.30.00.00 [MAQUINAS DE COLAR (MOLDEAR)
BAg_ | 8454.50.00.00 [PARTES DE CONVERTIDORES, CUCHARAS DE COLADA LINGOTERAS Y MAQUINAS DE COLAR (MOLDEAR]
840 8458.11.10.00 [PARALELOS UNIVERSALES. (TORNOS HORIZONTALES-QUE TRABAJEN POR ARRANQUE DE METAL).
840 8459.10.10.00 [DE TALADRAR (MAQUINAS)
840 | 8459.10.40.00 [DE ROSCAR (MAQUINAS)
840 8459.29.00.00 |LAS DEMAS. (LAS DEMAS MAQUINAS DE TALADRAR).
840 8459.70.00.00 [LAS DEMAS MAQUINAS DE ROSCAR (INCLUSO ATERRAJAR)
840 8460.39.00.00 [LAS DEMAS. (MAQUINAS DE AFILAR).
0. 8461.10.00.00 [MAQUINAS DE CEPILLAR
$461.20.00.00 [MAQUINAS DE LIMAR O MORTAJAR
$461.90.00.00 [LAS DEMAS MAQUINAS DE CEPILLAR,LIMAR O MORTAJAR.BROCHAR, TALLAR ASERRAR 0 TROCEAR
8462.91.00.00 [PRENSAS HIDRAULICAS. (LAS DEMAS: - PARA TALLER DE REPARACIONES).
840 8464.10.00.00 [MAQUINAS DE ASERRAR (PARA TRABAJAR PIEDRA, CERAMICA Y OTROS (PETROTOMIA P"GEOLOGIA).
840 8468.10.00.00 |¡SOPLETES MANUALES
340 | -8468.20.10.00 [MAQUINAS Y APARATOS DE GAS PARA SOLDAR, AUNQUE PUEDAN CORTAR
840 8465.20.90.00 [LAS DEMAS MAQUINAS Y APARATOS DE GAS
840 8468.80.00.00 [LAS DEMAS MAQUINAS Y APARATOS P'SOLDAR. AUNQUE PUEDAN CORTAR, EXCL_ 85.15
840 8474.10.90.00 [MAQUINAS Y APARATOS DE Cl IFICAR, CRIBAR, SEPARAR O LAVAR, LAS DEMAS
840 8474.20.10.00 [QUEBRANTADORAS GIRATORIAS DE CONOS
340 | 8474,20.90.00 |LOS DEMAS (MAQUINAS Y APARATOS DE QUEBRANTAR, TRITURAR O PULVERIZAR)
840 8474.31,10.00 [HORMIGONERAS CON CAPACIDAD MAX, DE 3 M3
840. ILAS DEMAS HORMIGONERAS.
8474.90.00.00 [PARTES PARA MAQUI.Y APARAT.DE
ER ppm] [CLASIFICAR.CRIBAR, SEPARAR, LAVAR, QUEBRANTAR. TRITURAR PULVERIZAR.ETC. ]

L 11 de 15

a PARTIDA
¿CUODE [ARANCELARIA DESCRIPCION
840 | 8479.10.00.00 [MAQUINAS Y APARATOS PARA OBRAS PUBLICAS, LA CONSTRUCCION O TRABAJOS ANALOGOS. (MAQUINAS
'Y APARATOS MECANICOS CON FUNCION PROPIA, NO EXPRESADOS NI COMPRENDIDOS EN OTRA PARTE DE
ESTE CAPITULO).
840 | 8479.82.00.00 [PARA MEZCLAR, AMASAR O SOBAR, QUEBRANTAR, TRITURAR, PULVERIZAR, CRIBAR, o |
HOMOGENIZAR, EMULSIONAR O AGITAR. (MAQUINAS Y APARATOS MECANICOS CON FUNCION PROPIA, NO
EXPRESADOS NI COMPRENDIDOS EN OTRA PARTE DE ESTE CAPITULO).
340 5479.89.30.00 |ENGRASADORES AUTOMATICOS DE BOMBA, PARA MAQUINAS A Y
B40 8479.89.90.00 [LAS DEMAS. (MAQUINAS Y APARATOS MECANICOS CÓN FUNCION PROPIA. NO EXPRESADOS Ni w
[COMPRENDIDOS EN OTRA PARTE DEL CAPITULO)
840 8479.90.00.00 [PARTES (DE MAQUINAS Y APARATOS MECANICOS CON FUNCION PROPIA NO. EXPRESADOS NI
COMPRENDIDOS EN OTRA PARTE DEL CAPITULO)
840 | 8501-10.20.00 [MOTORES UNIVERSALES, POTENCIA <= 37.8W
840 3501.10.91.00 [MOTORES DE CORRIENTE CONTINUA, POTENCIA <= 37,57
B40 8501.10.92.00 [MOTORES DE CORRIENTE ALTERNA, MONOFASICOS, POTENCIA <= 37.54
240 8501.10:93.00 [MOTORES DE CORRIENTE ALTERNA, POLIFASICOS, POTENCIA <= 37,5V
840 8501.20.11.00 [MOTORES UNIVERSALES CIREDUCTORES,VARIADORES D'VELOCIDAD, 37,5W=<POTENCIA<7 5KW
840 8501.20.19.00 [LOS DEMAS MOTORES UNIVERSALES 37.5W=<POTENCIA<7,5KW
840 | 8501.20.21.00 [MOTORES UNIVERSALES CON REDUCTORES VARIADORES DE VELOCIDAD POTENCIA>=7.5KW
840 8501.20.29.00 [LOS DEMAS MOTORES UNIVERSALES CIREDUCTORES.VARIADORES [YVELOCIDAD, POTENCIA>=7,5KVW
840 8501.32,10.00 [MOTORES DE CORRIENTE CONTINUA CIREDUCTORES. VARIADORES UVELOCIDAD 780W<POTENC.<=75KVV
840 8501.32.21.00 [MOTORES DE CORRIENTE CONTINUA DE 750W <=POTENCIA<=7.5KW
840 8501.32.29.00 [LOS DEMAS MOTORES DE CORRIENTE CONTINUA DE 7,5KW<POTENCIA <=75KW
840 8501.33.10.00 [MOTORES CORRIENTE CONTINUA CIREDUCTORES, VARIADORES D'VELOCIDAU, 75KWePOTENCIAS=375KW
840 8501.33.20.00 [DEMAS MOTORES CORRIENTE CONTINUA. 75KW<POTENCIA<=375KW
840 8501.33.30.00 [GENERADORES DE CORRIENTE CONTINUA, 75KW<POTENCIA<=375KW
840 8501.34.10.00 [MOTORES CORRIENTE CONTINUA CIREDUCTORES, VARIADORES D'VELOCIDAD, POTENCIAS375KW
840 | 8501.34.20.00 [DEMAS MOTORES CORRIENTE CONTINUA, POTENCIA>375KW
$40 | 8501.34.30.00 [GENERADORES DE CORRIENTE CONTINUA, POTENCIA>375KW
840 8501.40:11.00 [MOTORES DE CORRIENTE ALTERNA, MONOFASICOS DE POTENCIA INFERIOR OIGUAL A 375 W (1/2 HP)
840 8501.40,21,00 [MOTORES CORRIENTE ALTERNA.MONOFAS.CIREDUCTORES,VARIADORES D'VELOC,373W<POTENCIA<=750W|
$40 | 8501.40.29.00 [LOS DEMAS MOTORES CORRIENTE ALTERNA MONOFASICOS I75W<POTENCIA=750W
B40 8501.40.31.00 [MOTORES CORRIENTE ALTERNA, MONOFAS. CIREDUCTORES, VARIADORES D' VELOC. 750W
<POTENC.<=7,5KW
840 8501.40,39.00 [LOS DEMAS MOTORES CORRIENTE ALTERNA. MONOFASICOS 750W<POTENCIA<=7,5KWW
840 8501.40.41.00 [MOTORES CORRIENTE ALTERNA, MONOFAS. CIREDUCTORES, VARIADORES D' VELOCIDAD,
'POTENCIA>7,5KW
840 8501.40.49.00 [LOS DEMAS MOTORES CORRIENTE ALTERNA, MONOFASICOS, POTENCIA >7,5W
840 8501.51.10.00 [MOTORES CORRIENTE ALTERNA.POLIFAS CIREDUCTORES,VARIADORES DVELOCIDAD.POTENCIA<=750W.
840 8501.51.90.00 [LOS DEMAS MOTORES CORRIENTE ALTERNA, POLIFASICOS, POTENCIA <=750W
840 8501.52.10.00 [MOTORES CORRIENTE ALTERNA POLIFASICOS.POTENCIA <=7,5KW
840 8501.52.20.00 [MOTORES CORRIENTE ALTERNA, POLIFASICOS, 7,5W<POTENCIA<=18,5KW
840 £501.52.30.00 [MOTORES CORRIENTE ALTERNA, POLIFASICOS, 18,5KW<POTENCIA<=30KW
240 | 8501.52.40.00 [MOTORES CORRIENTE ALTERNA, POLIFASICOS. 30KW<POTENCIA<=75KWV
840 8501.53.00.00 [MOTORES CORRIENTE ALTERNA POLIFASICOS, POTENCIA >75KW
840 8501.61.10.00 [GENERADORES DE CORRIENTE ALTERNA(ALTERNADORES), POTENCIA <=18,5KVA.
840 8501.51.20.00 [GENERADORES DE CORRIENTE ALTERNA (ALTERNADORES), 18, 5KVA<POTENCIA <=3OXVA.
840 8501.51.90.00 [LOS DEMAS GENERADORES DE CORRIENTE ALTERNA (ALTERNADORES). POTENCIA >30KVA
240 | 8501.62.00.00 [GENERADORES DE CORRIENTE ALTERNA. 75KVA<POTENCIA <=375KVA
340 8501.63.00.00 [GENERADORES DE CORRIENTE ALTERNA, 375KVA<POTENCIA <=750KVA.
240 | 8501.64.00.00 [GENERADORES DE CORRIENTE ALTERNA, POTENCIA >750KVA
840 [| 8502.11.:10.00 [GRUPOS ELECTROGENOS PETROLEROS DE CORRIENTE ALTERNA, POTENCIA <=75KVA
840 $£502.11.90.00 [LOS DEMAS GRUPOS ELECTROGENOS PETROLEROS, POTENCIA <=75KVA.
840 | 850212.10.00 [GRUPOS ELECTROGENOS PETROLEROS,DE CORRIENTE ALTERNA, 75KVA<POTENCIA <=375RVA
840 | 850212.90.00 [LOS DEMAS GRUPOS ELECTROGENOS PETROLEROS, 75KVA<POTENCIA <=375KV
840 | 8502.13.:10.00 [GRUPOS ELECTROGENOS PETROLEROS, DE CORRIENTE ALTERNA, POTENCIA >378KVA
840 8502.13.90.00 [LOS DEMAS GRUPOS ELECTROGENOS PETROLEROS, DE CORRIENTE ALTERNA, POTENCIA >375KV
840 | 8502.31.00.00 [LOS DEMAS GRUPOS ELECTROGENOS DE ENERGÍA EÓLICA
840. 8502.39.90.00 [LOS DEMAS GRUPOS ELECTROGENOS.
240 8502.40.00.00 [CONVERTIDORES ROTATIVOS ELECTRICOS
840 | 8504.10.00.00 [¡BALASTOS (RECTANCIAS) PARA LAMPARAS O TUBOS DE DESCARGA.
0 8504.21.10.00 [TRANSFORMADORES DE DIELECTRICO LÍQUIDO, POTENCIA <=10KVA.
40 8504.21.90.00_ [LOS DEMAS TRANSFORMADORES DE DIELECTRICO LIQUIDO, 10KVA< POTENCIA <= 850KVA
840 8504.22.10.00 [TRANSFORMADORES DE DIELECTRICO LIQUIDO, 650KVA<POTENCIA <=1000KVA
240 8504,22,90.00 [LOS DEMAS TRANSFORMADORES DE DIELECTRICO LIQUIDO, SUPERIOR A 650 KVA PERO INFERIOR O IGUAL!
¡A 1000KVA.
840 8504.23.00.00 [TRANSFORMADORES DE DIELECTRICO LIQUIDO, POTENCIA>10000KVA
840 8504.33.00.00 [LOS DEMAS TRANSFORMADORES, 16KVA<POTENCIA<=500KVA
840. 8504.34.10.00 [LOS DEMAS TRANSFORMADORES, SO0KVA<POTENCIA<=1600KVA
340 | 8504.34.20.00 [LOS DEMAS TRANSFORMADORES, 1600KVA < POTENCIA <= 10000KVA
840 | 8504.34.30.00 [TRANSFORMADORES DE POTENCIA SUPERIOR A 10.000 KVA (LOS DEMAS)
840. 8504.40.10.00 JUNIDADES DE ALIMENTACION ESTABILIZADA ("UPS")

8504.40.90.00

LOS DEMAS CONVERTIDORES ESTÁTICOS.

8504.50.10.00
8504.50.90.00

BOBINAS DE REACTANCIA P" TENSION DE SERVICIO <= 260V Y CORRIENTES NOMINALES <=304
LAS DEMAS BOBINAS DE REACTANCIA (AUTOINDUCCION)

12 de 15

E PARTIDA
¿CUODE [ARANCELARIA DESCRIPCION
8505.11.00.00 | DE METAL. (IMANES PERMANENTES Y ARTICULOS DESTINADOS A SER IMANTADOS PERMANENTEMENTE,

16 SET, 1998
an

DI
ETC).

8505.20.00.00

[ACOPLAMIENTOS, EMBRAGUES, VARIADORES DE VELOCIDAD Y FRENOS, ELECTROMAGNETICOS.

840 8505.90,10.00 |ELECTROIMANES

840 8505.90,20.00 [PLATOS, MANDRILES Y DISPOSITIVOS SIMILARES DE SUJECION

840 8505.90.90.00 [PARTES DE IMANES PERMANENTES, ELECTROIMANES, PLATOS, MANDRILES Y DISPOSITIVOS SIMILARES DE
|¡SUJECCION -ACOPLAMIENTOS, EMBRAGUES, FRENOS ELECTROMAGNETICOS

840 8514,10.00.00 [HORNOS DE RESISTENCIA (DE CALENTAMIENTO INDIRECTO)

840 8514.20.00.00 [HORNOS DE INDUCCION O PERDIDAS DIELECTRICAS

840 8514.30.90.00 |LOS DEMAS HORNOS EXC. DEARCO

840 8515.11.00,00 [SOLDADORES Y PISTOLAS PARA SOLDAR.

840 8543.89.90.00 [LOS DEMAS. (MAQUINAS Y APARATOS CON FUNCION POPIA , NO EXPRESADOS NI COMPRENDIDOS EN OTRA]
PARTE DEL PRESENTE CAPITULO) -VIBRADORES ELECTRICOS PARA TOLVAS DE DESCARGAS DE FILTROS
¡ELECTROSTATICOS-

540 8709.11.00.00 [CARRETILLAS ELECTRICAS

340. 8709.19.00.00 [LAS DEMAS CARRETILLAS

840 8709.90.00.00 [PARTES DE CARRETILLAS AUTOMOVIL UTILIZ.EN' FABRICAS,ALMACENES PUERTOS,ETC.PARA TRANSP.DE
¡MERCANCIA

850 'OTRO EQUIPO FIJO

850

850 | 7308.00.00.00

DEPOSITOS, CISTERNAS, CUBAS Y RECIPIENTES SIMILARES PARA CUALQUIER MATERIA (EXCEPTO GAS
¡COMPRIMDO O LICUADO) DE FUNDICION, HIERRO O ACERO DE CAPACIDAD SUPERIOR A 300 L, ETC.

ILAS Y ARTICULOS SIMILARES PARA MOLINOS, DE HIERRO O ACERO; FORJADOS, PERO S/TRABAJAR DE.
¡OTRO MODO

LAS DEMAS. ( MANUFACTURAS DE HIERRO O ACERO),

7326.11.00.00

7326.19.00.00

7613.00.00.00 [RECIPIENTES PARA GAS COMPRIMIDO O LICUADO, DE ALUMINIO:

Ly 850

850 8303.00.20.00

PUERTAS BLINDADAS Y COMPARTIMIENTOS PARA CAMARAS ACORAZADAS.

850

8403.10.00.00 [CALDERAS PARA CALEFACCION CENTRAL, EXCEPTO LAS DE LA PARTIDA NI54.02

850
850

8517.21.00.00 [TELEFAX
8517.30,20.00 [APARATOS P" CONMUTACIÓN TELEFONICA O TELEGRAFIA AUTOMATICOS

850
850

850

850

8517.50,00,00_ [LOS DEMAS APARATOS DE TELECOMUNICACION POR CORRIENTE PORTADORA

$8517.80.00.00 [DEMAS APARATOS ELEC. DE TELEFONIA O TELEGRAFIA: POR CORRIENTE PORTADORA 0 DIGITAL
£526.10.00.00 [APARATOS DE RADAR
526.91.00.00 [LOS DEMAS APARATOS DE RADIONAVEGACION

850
850
850
850
850.
850

8526.92.00.00 [LOS DEMAS APARATOS DE RADIOTELEMANDO
8529.10.10.00 [ANTENAS DE FERRITA PILAS PA. 85.25 A 85.28
8529.10.20.00 [ANTENAS PARABOLICAS F>' LAS PA, 85.25 A 85.28
[CIRCUITOS IMPRESOS.
[FUSIBLES Y CORTACIRCUITOS DE FUSIBLE PARA UNA TENSION SUPERIOR A 1000 VOLTIOS
8535.21.00.00 [DISYUNTORES PARA UNA TENSION INFERIOR A 72,5 KV

850
850
850
850.
850
850

850

9

8535.29.00.00 |LOS DEMAS DLSYUNTORES PARA UNA TENSION SUPERIOR A 1000 VOLTIOS
8535.30.00.00 |SECCIONADORES E INTERRUPTORES
8535.40.10.00 [PARARRAYOS Y LIMITADORES DE TENSION
8535.40.20.00 |SUPRESORES DE SOBRETENSION TRANSITORIACAMORTIGUADORES DI. ONDAN)P" UNA TENS. > 1000 Y
8535.90.00.00 [DEMAS APARAT. PT CORTE.SECCIONA..PROTECC..DERIVAC. .EMPALME 0 CÓNEX.DE CIRCUIT. ELECTR
8537.10.00.00 [CUADROS, PANELES, CONSOLAS, ARMARIOS Y DEMAS SOPORTES EQUIPADOS P' UNA TENSION MENOR O
IGUALA 1.000 Y
.00 [CUADROS, PANELES, CONSOLAS, ARMARIOS Y DEMAS SOPORTES EQUIPADOS P' UNA TENS. SUPERIOR A
1.000 Y.
8609.00.00.00 [CONTENEDORES (INC.LOS CONTENEDORES CISTERNA Y LOS CONTENEDORES DEPOSITO) ESPECIALMENTE!
ICONCEBIDOS Y EQUIPADOS PARA UNO O VARIOS MEDIOS DE TRANSPORTE.

8537.20.

850
850
850
850
850

9026.10.11.00 [MEDIDORES DE COMBUSTIBLE PARA VEHICULOS DEL CAP. 87
[CONTADORES DE GASES
[CONTADORES DE AGUA.
LOS DEMAS CONTADORES DE LIQUIDO

850

850
N [VELOCIMETROS, EXCEPTO ELECTRICOS 0 ELECTRONICOS.

: $107,00.00.00 [INTERRUPTORES HORARIOS Y DEMAS APARATOS QUE PERMITAN ACCIONAR UN DISPOSITIVO EN UN MO

£028.30.10.00 [CONTADORES DE ELECTRICIDAD MONOFASICOS
9028.30.90.00_ [LOS DEMAS CONTADORES DE ELECTRICIDAD

3029.10.99.00 [LOS DEMAS CUENTAREVOLUCIONES, CUENTAKILOMETROS, PODOMETROS Y CONTADORES SIMILARES

9029.20,20.00 [TACOMETROS.

9106.10.00.00 [REGISTRADORES DE ASISTENCIA; FECHADORES Y CONTADORES

9105.90.00.00 [LOS DEMAS APARATOS DE CONTROL DETIEMPO Y CONTAD.DE TIEMPO, CON MECANISMO DE RELOJ.O
IMOTOR SINCRO

9405.40.10.00 [APARATOS ELECTRICOS PARA ALUMBRADO PUBLICO
9405.50.00.00 |ANUNCIOS, LETREROS Y PLACAS INDICADORAS LUMINOSOS Y ARTÍCULOS SIMILARES

PARTES Y ACCESORIOS DE EQUIPO DE TRANSPORTE

4011.10.00.00 [NEUMATICOS NUEVOS DE CAUCHO DEL TIPO DE LOS UTILIZ. EN AUTOMOVILES DE TURISMO
4011.20.00.00 [NEUMATICOS NUEVOS DE CAUCHO DEL TIPO DE LOS UTILIZ. EN AUTOBUSES D CAMIONES

4011.91.00.00 [NEUMATICOS NUEVOS DE CAUCHO CON ALTOS RELIEVES EN FORMA DE TACO, ANGULO 0 SIMILARES
4011.99.00.00 [LOS DEMAS NEUMATICOS NUEVOS DE CAUCHO
4012.90,10,00 [PROTECTORES O GUARDACAMARAS DE CAUCHO.

13 de 15

4012.90,20.00

fí AS), MACIZOS. z
BANDAJES (LLANTAS ) HUECOS Qo%
4012.90.40.00 |BANDAJES DE RODADURA INTERCAMBIABLES

4012.90.30.00

DESCRIPCION
BANDAJES (LLANTAS).

4016.99.20.00 [LOS DEMAS; PARTES Y ACCES PARA EL MATERIAL DE TRANSPORT, (DE CAUCHO VULC, SIN ENDURECER)

IDE LA SECC. XVIL.

910 7009.10.00.00 [ESPEJOS RETROVISORES PARA VEHICULOS

910 8408.20.00.00 [MOTORES DEL TIPO DE LOS UTILIZADOS PARA LA PROPULSION DE VEHICULOS DEL CAPITULO 87

910 8408.90.20.00 [LOS DEMAS MOTORES DE ENCENDIDO POR COMPRESION (DIESEL O SEMIDIESEL).DE POTENCIA SUPERIOR

¡A 174 HP.

910 $409.99,10.00 [EMBOLOS (PISTONES) DE MOTORES DE EMBOLO DE ENCENDIDO FOR CCOMPRESION (DIESEL O:
|SEMIDIESEL)

910 8409.99.20.00 [SEGMENTOS (ANILLOS) DE MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIESEL O.
¡SEMIDIESEL)

910 8409.99.30.00 [INYECTORES Y DEMAS PARTES PARA SISTEMAS DE COMBUSTIBLE DE MOTORES DE ENCENDIDO POR

ICOMPRESION

910 8409.99.90.10 [BLOQUES Y CULATAS DE MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIESEL O |

910 8409.99.90.20

910 8409.99.90.30
910 8409.99.90.40

CAMISAS DE CILINDROS DE MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIESEL O
[SEMIDIESEL)

BIELAS DE MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIESEL O SEMIDIESEL)

VALVULAS PARA MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESIÓN (DIESEL O SEMIDIESEL

910 8409.99.90.50

8409.99.90.70

[GUIAS DE VALVULAS DE MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIESEL O SEMIDIESEL)

¡CARTERES PARA MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIÉSEL O SEMIDIESEL)
PASADORES DE PISTON PARA MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESIÓN (DIESEL O
|SEMIDIESEL)

910 8409.99.90,90

LAS DEMAS PARTES DE MOTORES DE EMBOLO DE ENCENDIDO POR COMPRESION (DIESEL O SEMIDIESEL)

[FAROS DE CARRETERA (EXCEPTO FAROS "SELLADOS” DE LA SUBPARTIDA NI 8539,10.00)
LOS DEMAS APARATOS DE ALUMBRADO UTILIZADOS EN VEHICULOS AUTOMOVILES.

8512.30.00.00

¡APARATOS DE SENALIZACION ACUSTICA.

910 8512.40.00.00
8536.10.10.00
8539.10.00.00

LIMPIAPARABRISAS Y ELIMINADORES DE ESCARCHA Y DE VAHO.
[FUSIBLES PARA AUTOMOTORES
FAROS O UNIDADES "SELLADOS"

8708.31.00.00

¡GUARNICIONES DE FRENOS MONTADAS.

910 8708.39.10.00

TAMBORES DE FRENOS

910 8708.39.20.00

910 | 8708.39.90.00

¡SISTEMAS NEUMATICOS (DE FRENOS)

910 8708.39.30.00 [SISTEMAS HIDRAULICOS (DE FRENOS)

[LOS DEMAS FRENOS Y SERVOFRENOS YSUS PARTES.

910 8708.40.10.00

¡CAJAS DE CAMBIO MECANICAS

910 8708.40.90.00

[CAJAS DE CAMBIO, EXCEPTO MECANICAS.

910 8708.50.00.00

910 8708.60.90.00

EJES.CON DIFERENCIAL INCLUSO CONOTROS ORGANOS DE TRANSMISION

810 EJES PORTADORES (PARTES Y ACCESORIOS DE VEHICULOS ETC).

PARTES (EJES PORTADORES)

910 8708.70.10.00 [RUEDAS Y SUS PARTES

910 £708.80.00.00 [AMORTIGUADORES DE SUSPENSION
910 2708.91.00.00 [RADIADORES

910 8708.92.00.00 [SILENCIADORES Y TUBOS DE ESCAPE
910 8708.93.10.00 |EMBRAGUES

20 8708.93.91.00

910 2708.93.99.00
910 8708.94.00.00
910 8708.99.11.00
$10 | 8708.99.19.00
910 £708.99.21.00

[TRANSMISIONES CARDANICAS.
910 | 8708.99.29.00 [PARTES DE TRANSMISIONES CARDANICAS
[510 [ 8708.99-31.00 [SISTEMAS DE DIRECCION MECANICA YSUS PARTES.

8708.99.32.00 [SISTEMAS DE DIRECCION HIDRAULICAY SUS PARTES

[PLATOS (PRERSAS), DISCOS

LAS DEMAS PARTES DE EMBRAGUES

VOLANTES (TIMONES), COLUMNAS Y CAJAS, DE DIRECCION.
[BASTIDORES DE CHASIS.

REPUESTOS PARA BASTIDORES DE CHASIS.

910 8708.99.33.00 [TERMINALES DE SISTEMAS DE DIRECCION
tn 910 8708.99.40.00 [TRENES DE.RODAMIENTO DE ORUGA Y SUS PARTES

8708.99.50.00 [TANQUES PARA CARBURANTES
8708.99.99.00 [LAS DEMAS, LOS DEMAS, LOS DEMAS, LOS DEMAS, PARTES Y ACCESORIOS DEVEHÍCULOS AUTOMOVILES.

$025.19.12.00 [TERMOMETROS PARA VEHICULOS DEL CAP. 87 (ELECTRICOS O ELCTRONICOS,

EQUIPO RODANTE DE TRANSPORTE

8701.20.00.00
8702.10.10,00

8702.10.90.00
8702.90.99.10 [LOS DEMAS, LOS DEMAS VEHIC. AUTOMOV, P' EL TRANSP. DE MAS DE 16 PERSONAS, INC.EL CONDUCTOR,

8702.90.99.90

8704.21.00.10

¡TRACTORES DE CARRETERA PARA SEMIRREMOLQUES
VEHIC. AUTOMOV. PEL TRANSPORTE DE UN MAX. DE 16 PERSONAS,INCL. EL CONDUCTOR, DIESEL
VÉHIC. AUTOMOV, P' EL TRANSPORTE DE MAS DE 16 PERSONAS,INCL EL CONDUCTOR, DIESEL

¡GASOLINERO

LOS DEMAS

WWOLQUETES AUTOMOTORES CONCEBIDOS PARA UTILIZARLOS FUERA DE LA RED DE CARRETERAS
¡CAMIONETAS PICK-UP ENSAMBLADOS, DIESEL, CARGA <= 5T

14 de 15

RTE DE MCIAS CON CARGA <= 5 T
¡VEHICULOS DIESEL PARA TRANSPORTE DE MERCANCIAS, 5 1 <CARGA <= 207

8704.23.00.00 [LOS DEMAS DE PESO TOTAL CON CARGA MAX. SUP. A 20 1.

8705.20.00.00

8705.30.00.00

¡CAMIONES AUTOMOVILES PARA SONDEO O PERFORACIÓN
CAMIONES DE BOMBEROS

8705.40.00.00

¡CAMIONES HORMIGONERA.

8705.90.10.00

LOS DEMAS, COCHES BARREDE!

RA, REGADORES Y ANALOGOS PARA LIMPIEZA DE VIAS PUBLICAS.

8716.31.00,00 [CISTERNAS
8716.40.00.00

LOS DEMAS REMOLQUES Y SEMIRREMOLQUES

8716.80.10.00
8716.90.00.00

CARRETILLAS DE MANO

PARTES DE REMOLQUES Y SEMIREMOLQUES, CARRETILLAS Y DEMAS VEHICULOS NO AUTOMOVILES.

8904.00.00.00

[REMOLCADORES Y BARCOS EMPUJADORES,

[830 [ 3530.80.10.00 ]
| 930 | 8530.80.90.00
[ 930 | 8531.10.00.00
[930 | 8531.20.00.00
8531.80.00.00

EQUIPO FIJO DE TRANSPORTE

¡SEMAFOROS Y SUS CAJAS DE
LOS DEMAS, (APARATOS ELECTRICOS DE SEÑALIZACIÓN, ETC.)
[AVISADORES ELECTRICOS DE PROTECCION CONTRA ROBO 0 INCENDIO Y APARATOS SIMILARES
¡TABLEROS INDICADORES CON DISPOSITIVOS DE LCD 0 DIODOS EMISORES DE LUZ

LOS DEMAS APARATOS. (DE SEÑALIZACION ACUSTIDA O VISUAL).

3907.10.00.00
8907.90.10.00

BOYAS LUMINOSAS

BALSAS INFLABLES

3907,90.90.00

LOS DEMAS

==

dá]

15 de 15

16 SET. 1998

